Exhibit 10.1.1


$50,000,000 REVOLVING CREDIT FACILITY
 
CREDIT AGREEMENT
 
by and among
 
STRATEGIC ENERGY, L.L.C.
 
and
 
THE LENDERS PARTY HERETO
 
and
 
PNC BANK, NATIONAL ASSOCIATION, As Administrative Agent
 
Dated as of October 3, 2007
 



--------------------------------------------------------------------------------





1.
CERTAIN DEFINITIONS
1
 
1.1           Certain Definitions
1
 
1.2           Construction
19
 
1.3           Accounting Principles
19
     
2.
REVOLVING CREDIT FACILITY
20
 
2.1           Commitments.
20
 
2.2           Nature of Lenders' Obligations with Respect to Loans.
20
 
2.3           Commitment Fees.
20
 
2.4           Facility Fees.
20
 
2.5           Loan Requests.
20
 
2.6   Making Loans; Presumptions by the Administrative Agent; Repayment of
Loans.
20
 
2.7           Notes.
21
 
2.8           Use of Proceeds.
21
 
2.9           Letter of Credit Subfacility.
21
     
3.
INTENTIONALLY OMITTED
27
     
4.
INTEREST RATES
27
 
4.1           Interest Rate Options.
27
 
4.2           Interest Periods.
28
 
4.3           Interest After Default.
28
 
4.4   LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
28
 
4.5           Selection of Interest Rate Options.
29
     
5.
PAYMENTS
29
 
5.1           Payments.
29
 
5.2           Pro Rata Treatment of Lenders.
30
 
5.3           Sharing of Payments by Lenders.
30
 
5.4           Presumptions by Administrative Agent.
30
 
5.5           Interest Payment Dates.
31
 
5.6           Voluntary Prepayments.
31
 
5.7           Mandatory Prepayments.
32
 
5.8           Increased Costs.
32
 
5.9           Taxes.
34
 
5.10          Indemnity.
35
     
6.
REPRESENTATIONS AND WARRANTIES
36
 
6.1           Representations and Warranties.
36
 
6.2           Updates to Schedules.
39
     
7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
39
 
7.1           First Loans and Letters of Credit.
39

 
 
i


--------------------------------------------------------------------------------





 
7.2           Each Loan or Letter of Credit.
41
     
8.
COVENANTS
41
 
8.1           Affirmative Covenants.
41
 
8.2           Negative Covenants.
43
 
8.3           Reporting Requirements.
48
     
9.
DEFAULT
50
 
9.1           Events of Default.
50
 
9.2           Consequences of Event of Default.
52
     
10.
THE ADMINISTRATIVE AGENT
54
 
10.1           Appointment and Authority.
54
 
10.2           Rights as a Lender.
54
 
10.3           Exculpatory Provisions.
54
 
10.4           Reliance by Administrative Agent.
55
 
10.5           Delegation of Duties.
55
 
10.6           Resignation of Administrative Agent.
55
 
10.7           Non-Reliance on Administrative Agent and Other Lenders.
56
 
10.8           No Other Duties, etc.
56
 
10.9           Administrative Agent's Fee.
56
 
10.10         Authorization to Release Collateral and Guarantors.
56
 
10.11     No Reliance on Administrative Agent's Customer Identification Program.
56
 
10.12         Intercreditor Agreement.
57
     
11.
MISCELLANEOUS
57
 
11.1           Modifications, Amendments or Waivers.
57
 
11.2           No Implied Waivers; Cumulative Remedies.
58
 
11.3           Expenses; Indemnity; Damage Waiver.
58
 
11.4           Holidays.
59
 
11.5           Notices; Effectiveness; Electronic Communication.
59
 
11.6           Severability.
60
 
11.7           Duration; Survival.
60
 
11.8           Successors and Assigns.
60
 
11.9           Confidentiality.
63
 
11.10         Counterparts; Integration; Effectiveness.
64
 
11.11     CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
64
 
11.12         USA Patriot Act Notice.
65



 ii

--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS
 


SCHEDULES
 
SCHEDULE 1.1(A)
-
PRICING GRID
SCHEDULE 1.1(B)
-
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(P)(1)
-
EXISTING PERMITTED INVESTMENTS
SCHEDULE 1.1(P)(2)
-
PERMITTED LIENS
SCHEDULE 6.1.1
-
QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2
-
SUBSIDIARIES
SCHEDULE 6.15
-
LITIGATION
SCHEDULE 6.1.14
-
ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.1.1
-
OPINION OF COUNSEL
SCHEDULE 8.1.3
-
INSURANCE REQUIREMENTS RELATING TO COLLATERAL
SCHEDULE 8.2.1
-
PERMITTED INDEBTEDNESS





EXHIBITS
 

 
EXHIBIT 1.1(A)
-
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)(1)
-
GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
-
GUARANTY AGREEMENT
EXHIBIT 1.1(G)(3)
-
GREAT PLAINS GUARANTY AGREEMENT
EXHIBIT 1.1(I)
-
INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(N)
-
REVOLVING CREDIT NOTE
EXHIBIT 1.1(P)(1)
-
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
EXHIBIT 1.1(P)(2)
-
PLEDGE AGREEMENT
EXHIBIT 1.1(S)(1)
-
SECURITY AGREEMENT
EXHIBIT 1.1(S)(2)
-
SUBORDINATION AGREEMENT
EXHIBIT 2.5
-
LOAN REQUEST
EXHIBIT 8.3.1
-
BORROWING BASE CERTIFICATE
EXHIBIT 8.3.4
-
QUARTERLY COMPLIANCE CERTIFICATE

 
 
iii


--------------------------------------------------------------------------------



 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (as hereafter amended, the "Agreement") is dated as of
October 3, 2007, and is made by and among STRATEGIC ENERGY, L.L.C., a Delaware
limited liability company (the "Borrower"), each of the GUARANTORS (as
hereinafter defined and other than Great Plains Energy Incorporated), the
LENDERS (as hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders under this Agreement
(hereinafter referred to in such capacity as the "Administrative Agent").
 
The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $50,000,000.  In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:
 
1.           CERTAIN DEFINITIONS
 
1.1           Certain Definitions.
 
  In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
 
Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by any Borrower or any of its Subsidiaries.
 
Account Debtor shall mean any Person who is or who may become obligated to the
Borrower or any of its Subsidiaries under, with respect to, or on account of, an
Account.
 
Acquisition shall mean any acquisition whether by purchase or by merger, (i) all
of the ownership interests of another Person or (ii) substantially all of assets
of another Person, constituting a business or division of another Person.
 
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.


Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
 
Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
 
Affiliate as to any Person any other Person (i) which directly or indirectly
controls, is controlled by, or is under common control with such Person,
(ii) which beneficially owns or holds 10% or more of any class of the voting or
other equity interests of such Person, or (iii) 10% or more of any class of
voting interests or other equity interests of which is beneficially owned or
held, directly or indirectly, by such Person.
 
Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
 



--------------------------------------------------------------------------------




Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Unused Availability then in effect according to the pricing grid on Schedule
1.1(A) below the heading "Commitment Fee."
 
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Unused Availability then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Letter of Credit Fee."
 
Applicable Margin shall mean, as applicable:
 
(A)           the percentage spread to be added to the Base Rate applicable to
Loans under the Base Rate Option based on the Unused Availability then in effect
according to the pricing grid on Schedule 1.1(A) below the heading "Base Rate
Spread", or
 
(B)           the percentage spread to be added to the LIBOR Rate applicable to
Loans under the LIBOR Rate Option based on the Unused Availability then in
effect according to the pricing grid on Schedule 1.1(A) below the heading "LIBOR
Rate Spread".
 
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee permitted under Section 11.8 [Successors and Assigns], in
substantially the form of Exhibit 1.1(A).
 
Authorized Officer shall mean, with respect to the Borrower or any of its
Subsidiaries, the Chief Executive Officer, President, Chief Financial Officer,
Vice President - Corporate Development and Finance, Treasurer or Assistant
Treasurer of such Borrower or Subsidiary or such other individuals, designated
by written notice to the Administrative Agent from the Borrower, authorized to
execute notices, reports and other documents on behalf of the Borrower or its
Subsidiaries required hereunder.  The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
 
Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, or (ii) the Federal Funds Open
Rate, plus one half of one percent (0.5%) per annum.
 
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in either Section 4.1.1(i)
[Base Rate Option].
 
Borrower shall mean Strategic Energy, L.L.C., a limited liability company
organized and existing under the laws of the State of Delaware.
 
Borrowing Base shall mean at any time the sum of (i) 85% of Eligible Receivables
("Receivables Portion"), plus (ii) either the amount of the GPE Letter of Credit
or the GPE Limited Guaranty Amount other than the GPE Guaranty Increases
occurring pursuant to Section 9.1.11 [Breach of Fixed Charge Coverage Ratio];
provided that any increase in the amount of the GPE Limited Guaranty Amount is
made pursuant to an amendment to the GPE Guaranty in form and substance
satisfactory to the Administrative Agent in its sole discretion and at a time
when GPE's long term senior unsecured debt is rated at least Baa3 by Moody's
Investors Service or at least BBB- by Standard & Poor's Ratings Group, less
(iii) the Securitization Usage.  Notwithstanding anything to the contrary
herein, the Administrative Agent may, in its sole discretion, at any time
hereafter, decrease the advance percentage for Eligible Receivables, or increase
the level of any reserves or ineligibles, or define or maintain such other
reserves
 
 
-2-

--------------------------------------------------------------------------------




or ineligibles, as the Administrative Agent may deem necessary or appropriate in
the exercise of it reasonable discretion and based on (1) its analysis of the
financial condition of the Borrower or (2) any change in the status of the
Eligible Receivables pursuant to an audit by the Administrative Agent.  Any such
change shall become effective immediately upon written notice from the
Administrative Agent to the Borrower for the purpose of calculating the
Borrowing Base hereunder.  For purposes of determining the Borrowing Base, (a)
the Receivables Portion shall be determined from the most recent Borrowing Base
Certificate and (b) the GPE Limited Guaranty Amount, GPE Letter of Credit amount
and Securitization Usage shall be determined daily.
 
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
 
Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
 
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
 
Capital Stock shall mean (i) in the case of a corporation, corporate stock, (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
 
Cash Equivalents shall mean (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, any such issuing bank
having capital and retained earnings of at least $500,000,000 (fully protected
against currency fluctuations for any such deposits with a term of more than
ninety (90) days); (iii) shares of money market, mutual or similar funds having
assets in excess of $100,000,000 and the investments of which are limited to
investment grade securities (i.e., securities rated at least Baa3 by Moody’s
Investors Service, Inc. or at least BBB- by Standard & Poor’s Ratings Group);
and (iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by Standard & Poor’s Ratings Group, or P-1 (or better)
by Moody’s Investors Service, Inc.; provided that the maturities of such Cash
Equivalents shall not exceed 365 days.
 
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body.
 
Change of Control means an event or series of events by which:
 
(i) GPE ceases to own and control directly or indirectly, 51% or more of the
Equity Interests of the Borrower; or
 
 
-3-

--------------------------------------------------------------------------------




(ii)  the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for cash, securities
or other property; provided, however, that so long as no Potential Default or
Event of Default has occurred and is continuing, a Change of Control shall not
be deemed to have occurred if (A) after the consummation of any such events, GPE
continues to own and control, directly or indirectly, 99% or more of the Equity
Interests of the resulting entity, and (B) the resulting entity delivers to the
Administrative Agent such documents, instruments, and agreements as are
necessary to evidence its agreement to be bound by this Agreement and the Loan
Documents.
 
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be October 3, 2007.
 
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
 
Collateral shall mean all property and interests in property now owned or
hereafter acquired by the Borrower or any of its Subsidiaries in or upon which a
security interest, lien or mortgage is granted to the Administrative Agent, for
the benefit of the Lenders, including under the (i) Security Agreement (ii)
Pledge Agreement, or (iii) Patent, Trademark and Copyright Security Agreement;
provided, however, that “Collateral” shall not include the Excluded Collateral.
 
Commitment shall mean, as to any Lender at any time, the amount initially set
forth opposite its name on Schedule 1.1(B) in the column labeled "Amount of
Commitment for Loans," as such Commitment is thereafter assigned or modified and
Commitments shall mean the aggregate Commitments of all of the Lenders.
 
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
 
Compliance Certificate shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].
 
Complying Lender shall mean any Lender which is not a Non-Complying Lender.
 
Commodities Contracts means any and all domestic and foreign commodity futures
contracts, physical commodities contracts, exchanges for physical commodities,
options on domestic and foreign commodity contracts, spot commodities contracts,
commodities swaps and swap options, or other commodities related derivatives on
one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value or other benchmarks against which payments or
deliveries are to be made.  Commodities Contacts shall be deemed Hedging
Obligations for purposes of this Agreement.
 
Contract shall mean, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
 
Distributions means (i) any dividend or other distribution, direct or indirect,
on account of any Equity Interests of the Borrower now or hereafter outstanding,
except a dividend payable solely in the Borrower’s Capital Stock or in options,
warrants or other rights to purchase such Capital Stock, and (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any Equity Interests of the Borrower or any of its Subsidiaries now
or hereafter outstanding.
 
 
-4-

--------------------------------------------------------------------------------




Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
 
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
 
EBITDA  shall mean, for any period, on a consolidated basis for the Borrower and
its Subsidiaries, the sum of the amounts for such period, without duplication,
of (i) Net Income, plus (ii) Interest Expense, plus (iii) charges against income
for foreign, federal, state and local taxes to the extent deducted in computing
Net Income, plus (iv) depreciation expense to the extent deducted in computing
Net Income, plus (v) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets and Transaction Costs to
the extent deducted in computing Net Income, plus (vi) other non-cash charges to
the extent deducted in computing Net Income, including non-cash charges for mark
to market adjustments under FAS 133, less (vii) non-cash gains to the extent
reflected in Net Income, including non-cash gains for mark to market adjustments
under FAS 133.
 
Eligible Receivables as used herein shall mean the Eligible Receivables as such
term is defined in the Receivables Purchase Agreement as of the Closing Date.
 
Energy Purchase Contracts shall mean those physical and financial wholesale
agreements between Borrower and a counterparty for the purpose of buying and
selling electric energy in the ordinary course of its business.
 
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; or the environment; (iii) protection of the
environment and/or natural resources; employee safety in the workplace; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, packaging, sale,
transport, storage, collection, distribution, disposal or release or threat of
release of regulated substances; (v) the presence of contamination; (vi) the
protection of endangered or threatened species; and (vii) the protection of
environmentally sensitive areas.
 
Equity Interests means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
 
ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower and are treated as a single
employer under Section 414 of the Code.
 
ERISA Event means (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds
 
 
-5-

--------------------------------------------------------------------------------




under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate; provided that it shall not constitute an "ERISA Event"
hereunder unless it is reasonably likely to result in liability of $1,000,000 or
more to the Borrower or its Subsidiaries.
 
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
 
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."
 
Excluded Collateral shall mean (1) Transferred Receivables; (2) all cash and
letter-of-credit rights held by the Borrower as “Performance Assurance”, “Posted
Credit Support” or “Adequate Assurance of Performance” as those terms are
defined in the Energy Purchase Contracts, so long as such amounts are held by
LaSalle Bank pursuant to that certain Custody Agreement dated as of March 26,
2003 between the Borrower and LaSalle Bank (as may be amended, restated,
modified, or replaced with any Lender or any other financial institution that is
reasonably satisfactory to the Administrative Agent; (3) any Collateral in which
the Borrower has granted a security interest, or in the future will be granting
a security interest, pursuant to a close out and setoff netting agreement (such
as the EEI Master Netting, Setoff, Security and Collateral Agreement, EEI Master
Power Purchase and Sale Agreement, ISDA Master Agreement or the ISDA Energy
Agreement Bridge) entered into with a third party with whom it has entered into
an Energy Purchase Contract, but only to the extent that such Collateral
consists of present or future payment obligations of such third party to the
Borrower arising under the Energy Purchase Contract entered into between the
Borrower and said third party; and (4) only to the extent (i) a security
interest in such property in favor of the Administrative Agent, for the benefit
of the Lenders, violates the express written terms and conditions of a
commodities brokerage account(s) established by the Borrower with a commodities
broker for the purpose of transacting in Commodities Contracts, (ii) such
property is subject to a lien, security interest and right of set-off and
recoupment in the commodities broker’s favor to secure the Borrower’s
indebtedness and obligations to such broker, and (iii) such property does not
exceed by more than ten percent (10%) the minimum amount of property then
required under the terms of such commodities brokerage account(s) to be pledged
to such commodities broker or otherwise to be maintained in such commodities
account, the contents of such commodities account, including any such
Commodities Contracts, monies, proceeds, securities, or other property which are
held by a commodities broker, or its agents or affiliates, for the Borrower.
 
Excluded Taxes shall mean, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.9.5[Taxes –Status of Lenders], except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 5.9.1 [Taxes –
Payment Free of Taxes].
 
-6- 

--------------------------------------------------------------------------------

 
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
Expiration Date shall mean, with respect to the Commitments, October 3, 2010.
 
Facility Availability shall mean, as of any given day, the difference between
(i) the lesser of the Borrowing Base or the Commitment minus (ii) the Facility
Usage.
 
Facility Fees shall mean the fees referred to in Sections 2.4 [Facility Fees].
 
Facility Usage shall mean at any time the sum of the outstanding Loans and the
Letter of Credit Obligations.
 
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
Federal Funds Open Rate.  The rate per annum determined by the Administrative
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the "open" rate for federal funds
transactions as of the opening of business for federal funds transactions among
members of the Federal Reserve System arranged by federal funds brokers on such
day, as quoted by Garvin Guybutler, any successor entity thereto, or any other
broker selected by the Administrative Agent, as set forth on the applicable
Telerate display page; provided, however; that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the "open" rate on the
immediately preceding Business Day, or if no such rate shall be quoted by a
Federal funds broker at such time, such other rate as determined by the
Administrative Agent in accordance with its usual procedures.
 
Fixed Charge Coverage Ratio is defined in Section 8.2.18 [Minimum Fixed Charge
Coverage Ratio] hereof.
 
Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
FPA means the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.
 
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.
 
Governmental Authority means any nation or government, any federal, state, local
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
GPE  shall mean Great Plains Energy, Incorporated, a Missouri corporation.
 
 -7-

--------------------------------------------------------------------------------

 
GPE Cash Infusion means the purchase by GPE or its Subsidiaries for cash of
additional Equity Interests of Borrower or cash capital contributions made by
GPE or its Subsidiaries in respect of their direct or indirect Equity Interests
in Borrower.
 
GPE Cross Default shall have the meaning set forth in the GPE Guaranty.
 
GPE Guarantee Increase means (i) any increase in the amount of the GPE Limited
Guaranty Amount made pursuant to an amendment to the GPE Guaranty in form and
substance satisfactory to the Administrative Agent in its sole discretion and at
a time when GPE's long term senior unsecured debt is rated at least Baa3 by
Moody's Investors Service or at least BBB- by Standard & Poor's Ratings Group or
(ii) any increase in the GPE Letter of Credit, if one is in effect, pursuant to
an amendment in form and substance satisfactory to the Administrative Agent in
its sole discretion. 
 
GPE Guaranty shall mean the Limited Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(3) (as amended, restated,
supplemented or otherwise modified from time to time) executed and delivered by
GPE.
 
GPE Letter of Credit means a letter of credit issued in favor of the
Administrative Agent (i) within ten (10) calendar days of GPE's long term senior
unsecured debt no longer being rated at least Baa3 by Moody's Investor Service
or BBB- by Standard & Poor's Rating Group or (ii) prior to the termination of
the GPE Guaranty.  Such letter of credit shall be issued by a lender
satisfactory to the Administrative Agent in its sole discretion, in an amount
equal to the GPE Limited Guaranty Amount and shall not expire (or fail to be
renewed) prior to the Expiration Date.
 
GPE Limited Guaranty Amount shall mean the principal amount of the Obligations
guaranteed pursuant to the GPE Guaranty, which amount is $12,500,000 as of the
Closing Date and may be increased (but not decreased below $12,500,000) by GPE
by a GPE Guarantee Increase.
 
Guarantor shall mean (i) GPE and (ii) each of the parties to this Agreement
which is designated as a "Guarantor" on the signature page hereof and each other
Person which joins this Agreement as a Guarantor after the date hereof.
 
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
 
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
 
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) (as amended, restated,
supplemented or otherwise modified from time to time) executed and delivered by
each of the Guarantors (other than GPE).
 
Hedging Obligations of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing; provided,
however, that “Hedging Obligations” shall not include physical and financial
agreements to purchase energy entered into by the Borrower in the ordinary
course of its business.
 
 -8-

--------------------------------------------------------------------------------

 
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), (v) any Guaranty of Indebtedness for borrowed money, or (vi) Hedging
Obligations.  Anything to the contrary contained in this Agreement
notwithstanding, Borrower’s Energy Purchase Contracts, Distributions by the
Borrower to the holders of its Equity Interests, and the obligation to make tax
distributions under the terms of the Borrower’s limited liability company
operating agreement shall not be deemed to be Indebtedness.
 
Indemnified Taxes shall mean Taxes other than Excluded Taxes.
 
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].
 
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.
 
Insolvency Proceeding  shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person's
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
 
Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Borrower and each of its Subsidiaries (other than Strategic Receivables) in
the form attached hereto as Exhibit 1.1(I) (as amended, restated, supplemented
or otherwise modified from time to time).
 
Intercreditor Agreement shall mean that certain Intercreditor Agreement, dated
as of the date hereof, among Borrower, the Administrative Agent and PNC Bank, as
administrator under the Receivables Purchase Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
 
Interest Expense shall mean, for any period, the total interest expense of the
Borrower and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of any capitalized leases, commitment and letter of
credit fees) as reflected on the income statement of the Borrower and its
consolidated Subsidiaries, all as determined in conformity with GAAP.
 
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Loans bear interest under the LIBOR Rate Option.  Subject to
the last sentence of this definition, such period shall be one, two, three or
six Months.  Such Interest Period shall commence on the effective date of such
Interest Rate Option,
-9-

--------------------------------------------------------------------------------

 
which shall be (i) the Borrowing Date if the Borrower is requesting new Loans,
or (ii) the date of renewal of or conversion to the LIBOR Rate Option if the
Borrower is renewing or converting to the LIBOR Rate Option applicable to
outstanding Loans.  Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.
 
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, the Borrower, the Guarantor and/or their Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.
 
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
 
IRS shall mean the Internal Revenue Service.
 
Issuing Lender means PNC Bank, in its individual capacity as issuer of Letters
of Credit hereunder and any other Lender that Borrower, Administrative Agent and
such other Lender may agree may from time to time issue Letters of Credit
hereunder.
 
Joint Venture shall mean a corporation, partnership, limited liability company
or other entities in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
 
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.
 
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement, (ii) provides for the method of calculating
the reimbursable amount of the provider's credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.
 
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.
 
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
 
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
 
Letter of Credit Obligation means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
 
 -10-

--------------------------------------------------------------------------------

 
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error)), by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage.  LIBOR may also be expressed by the
following formula:
 
Average of London interbank offered rates quoted
 
by Bloomberg or appropriate successor as shown on
 
 
LIBOR =
Bloomberg Page BBAM1

 
1.00 - LIBOR Reserve Percentage

 
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.
 
LIBOR Rate Option shall mean shall mean the option of the Borrower to have Loans
bear interest at the rate and under the terms set forth in Section 4.1.1(ii)
 [LIBOR Rate Option].
 
LIBOR Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").
 
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
 
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreement, the GPE Guaranty Agreement, the Subordination Agreement, the
Intercompany Subordination Agreement, the Intercreditor Agreement, the Notes,
the Patent, Trademark and Copyright Security Agreement, the Pledge Agreement,
the Security Agreement, and any other instruments, certificates or documents
delivered in connection herewith or therewith.
 
Loan Parties shall mean the Borrower and the Guarantors.
 
Loan Request shall have the meaning specified in Section 2.5 [Loan Requests].
 
 -11-

--------------------------------------------------------------------------------

 
Loans shall mean collectively and Loan shall mean separately all Loans or any
Loan made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 [Commitments] or 2.9.3 [Disbursements, Reimbursement].
 
Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Borrower and each of its Subsidiaries taken as a whole,
(c) impairs materially or could reasonably be expected to impair materially the
ability of the Borrower and each of its Subsidiaries taken as a whole to duly
and punctually pay or perform its Indebtedness, or (d) impairs materially or
could reasonably be expected to impair materially the ability of the
Administrative Agent or any of the Lenders, to the extent permitted, to enforce
their legal remedies pursuant to this Agreement or any other Loan Document.
 
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
 
Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
 
Net Income shall mean, for any period, the net earnings (or loss) after taxes of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP.
 
Non-Complying Lender shall mean any Lender which has failed to fund any Loan
which it is required to fund, or pay any other amount which it is required to
pay to the Administrative Agent or any other Lender, within one day of the due
date therefor.
 
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
 
Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N) (as amended, restated, supplemented or otherwise modified from time to
time) evidencing the Loans.
 
Notices shall have the meaning specified in Section 11.5 [Notices;
Effectiveness; Electronic Communication].
 
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product.
 
Obligor shall mean, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
 
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative,
 
-12-

--------------------------------------------------------------------------------

 
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
 
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
Transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange.
 
Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
Participant has the meaning specified in Section 11.8.4 [Participations].
 
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) (as amended, restated, supplemented or otherwise modified from time to
time) executed and delivered by the Borrower and each of its Subsidiaries (other
than Strategic Receivables) to the Administrative Agent for the benefit of the
Lenders.
 
Payment Date shall mean the first day of each October, January, April and July
after the date hereof and on the Expiration Date or upon acceleration of the
Notes.
 
Payment In Full shall mean payment in full in cash of the Loans and other
Obligations hereunder, termination of the Commitments and expiration or
termination of all Letters of Credit.
 
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
 
Pension Plan means any "employee pension benefit plan" (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Borrower or any ERISA
Affiliate or to which Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.
 
Permitted Existing Investments means the Investments of the Borrower and its
Subsidiaries identified as such on Schedule 1.1(P)(1) to this Agreement.
 
Permitted Liens shall mean:
 
(i)           Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
 
(ii)           Pledges or deposits made in the ordinary course of business to
secure payment of workmen's compensation, or to participate in any fund in
connection with workmen's compensation, unemployment insurance, old-age pensions
or other social security programs;


(iii)           Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
 
 -13-

--------------------------------------------------------------------------------

 
(iv)           Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;
 
(v)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
 
(vi)           Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Lenders and their Affiliates
securing the Obligations including Lender Provided Financial Services
Obligations;
 
(vii)           Liens on property leased by any Loan Party or Subsidiary of a
Loan Party under capital and operating leases permitted in Section 8.2.15
[Capital Expenditures and Leases] securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;
 
(viii)           Any Lien existing on the date of this Agreement and described
on Schedule 1.1(P)(2), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
 
(ix)           Purchase Money Security Interests; provided that the aggregate
amount of loans and deferred payments secured by such Purchase Money Security
Interests shall not exceed $5,000,000 (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)(2));
 
(x)           The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:
 
(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
 
(2)           Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
 
(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens;
 
(4)           Liens resulting from final judgments or orders that would not
constitute an Event of Default under Section 9.1.7 [Final Judgments or Orders];
provided that all Liens securing judgments or in connection with appeals do not
secure at any time an aggregate amount exceeding $5,000,000.00;
 
(xi)           Liens in connection with the Transferred Receivables;
 
(xii)           Liens and rights of set-off and recoupment in a commodities
broker’s favor to secure the Borrower’s indebtedness and obligations to such
broker with respect to a commodities brokerage account established by the
Borrower with such commodities broker for the purpose of transacting in
Commodities Contracts, provided that such Liens and rights of set-off and
recoupment relate only to the contents of such commodities brokerage account(s),
including any such Commodities Contracts, monies, proceeds, securities, or other
property which are held by a commodities broker, or its
 
-14-

--------------------------------------------------------------------------------

 
agents or affiliates, for the Borrower, and provided, further, that all such
Commodities Contracts entered into through such commodities account are
permitted Hedging Obligations under Section 8.2.16 [Hedging Obligations] hereof;
and
 
(xiii)           Liens with respect to any cash collateral deposited by the
Borrower with a independent system operator.
 
(xiv)           Liens with respect to (a) the Consolidated Utility Billing
Service and Assignment Agreement (as referenced in the May, 2006 Waiver and
Consent) or (b) any other receivables purchase programs provided by local
distribution utilities acceptable to the Administrative Agent in its reasonable
discretion.
 
Permitted Refinancing Indebtedness means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced or extended, (iii) does not rank at the time of
such replacement, renewal, refinancing or extension senior to the Indebtedness
being replaced, renewed, refinanced or extended, and (iv) does not contain terms
(including, without limitation, terms relating to security, amortization,
interest rate, premiums, fees, covenants, event of default and remedies)
materially less favorable to the Borrower or to the Lenders than those
applicable to the Indebtedness being replaced, renewed, refinanced or extended.
 
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
 
Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.
 
Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) (as amended, restated, supplemented or otherwise modified from
time to time) executed and delivered by Borrower to the Administrative Agent for
the benefit of the Lenders.
 
PNC Bank shall mean PNC Bank, National Association, its successors and assigns.
 
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
 
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
 
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.
 
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
 
Purchase and Sale Agreement shall mean that certain Purchase and Sale Agreement
(as may be amended, restated, modified or supplemented with the consent of the
Administrative Agent,
 
-15- 

--------------------------------------------------------------------------------

 
which consent shall not be unreasonably withheld) entered into by Strategic
Receivables, the Borrower, as Servicer (as defined therein), and the Originators
(as defined therein), dated October 3, 2007.
 
Ratable Share shall mean the proportion that a Lender's Commitment bears to the
Commitments of all of the Lenders.  If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.
 
Receivables as used herein shall mean the Receivables as such term is defined in
the Receivables Purchase Agreement as of the Closing Date.
 
Receivables Purchase Agreement shall mean that certain Receivables Purchase
Agreement (as may be amended, restated, modified or supplemented with the
consent of the Administrative Agent, which consent shall not be unreasonably
withheld) entered into by Strategic Receivables, the Borrower, as Servicer (as
defined therein), the Conduit Purchasers (as defined therein), the LC
Participants (as defined therein) and PNC Bank, as Administrator and LC Bank
(each as defined therein), dated October 3, 2007.
 
Receivables Purchase Facility shall mean the Receivables Purchase Agreement, the
Purchase and Sale Agreement and the other Transaction Documents (as defined in
the Receivables Purchase Agreement).
 
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
Related Security shall mean, with respect to any Transferred Receivable:
 
(A)           All of Borrower's, Strategic Receivables'  and any other
Subsidiary of the Borrower's interests in any goods (including returned goods),
and documentation of title evidencing the shipment or storage of any goods
(including returned goods), relating to any sale giving rise to such Transferred
Receivable;
 
(B)           All instruments and chattel paper that may evidence such
Transferred Receivable;
 
(C)           All other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Transferred Receivable,
whether pursuant to the Contract related to such Transferred Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto;
 
(D)           All of Borrower's, Strategic Receivables'  and any other
Subsidiary of the Borrower's rights, interests and claims under the Contracts
and all guaranties, warranties, indemnities, insurance (and proceeds and premium
refunds with respect thereto) and other agreements (including the related
Contract) or arrangements of whatever character from time to time supporting or
securing payment of such Transferred Receivable or otherwise relating to such
Transferred Receivable, whether pursuant to the Contract related to such
Transferred Receivable or otherwise; and


(E)           All of Strategic Receivables' rights, interests and claims under
the Purchase and Sale Agreement and the other Transaction Documents (as defined
in the Receivables Purchase Agreement).
 
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of the Borrower in a voluntary or
involuntary case under any
 
-16-

--------------------------------------------------------------------------------

 
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party or Subsidiary of the Borrower for any substantial part of its property, or
for the winding-up or liquidation of its affairs, or an assignment for the
benefit of its creditors.
 
Required Lenders shall mean:
 
(A)           If there exists fewer than three (3) Lenders, all Lenders, and
 
(B)           If there exist three (3) or more Lenders:
 
(i)           if there are no Loans, Reimbursement Obligations or Letter of
Credit Borrowings outstanding, Complying Lenders whose Commitments aggregate at
least 75% of the Commitments of all of the Complying Lenders, or
 
(ii)           if there are Loans, Reimbursement Obligations, or Letter of
Credit Borrowings outstanding, any group of Complying Lenders if the sum of the
Loans, Reimbursement Obligations and Letter of Credit Borrowings of such Lenders
then outstanding aggregates at least 75% of the total principal amount of all of
the Loans, Reimbursement Obligations and Letter of Credit Borrowings of all of
the Complying Lenders then outstanding.  
 
Restricted Payment means (i) any redemption, purchase, retirement, defeasance,
prepayment or other acquisition for value, direct or indirect, of any
Indebtedness other than the Obligations prior to the stated maturity of such
Indebtedness, (ii) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
Indebtedness (other than the Obligations), or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission and (iii) any payment of any management fee or similar
consulting fee to any Affiliate of the Borrower in excess of $2,500,000 in the
aggregate in any fiscal year.
 
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S)(1) executed and delivered by the Borrower and each of its
Subsidiaries (other than Strategic Receivables) to the Administrative Agent for
the benefit of the Lenders.
 
Securitization Usage shall mean, as of any give day, the sum of (i) the
aggregate Capital plus (ii) the LC Participation Amount of the Purchasers under
the Receivables Purchase Agreement, as each undefined term is defined in the
Receivables Purchase Agreement as of the Closing Date.
 
Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged.  In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
Strategic Receivables shall mean Strategic Receivables, LLC a Delaware limited
liability company.
 
 -17-

--------------------------------------------------------------------------------

 
Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
 
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
 
Subordinated Debtholder means GPE
 
Subordinated Debt  means any intercompany Indebtedness owed by the Borrower and
its Subsidiaries to the Subordinated Debtholder (whether or not evidenced by a
promissory note) and subject to the terms of the Subordination Agreement.
 
Subordination Agreement means that certain Subordination Agreement dated as of
the Closing Date (as amended, restated, supplemented or otherwise modified from
time to time) between the Subordinated Debtholder and the Borrower and its
Subsidiaries in favor of the Administrative Agent on behalf of the Lenders with
respect to the Subordinated Debt, in substantially the form of Exhibit 1.1(S)(2)
attached hereto.
 
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
50% or more of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.
 
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
 
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
 
Transaction Costs shall mean the fees, costs and expenses payable by the
Borrower in connection with the execution, delivery and performance of the Loan
Documents.
 
Transferred  Receivables shall mean:
 
(A)           Each Receivable of the Borrower or any Subsidiary of the Borrower
that has been sold, purportedly sold, transferred, assigned, contributed, or
conveyed to (or subject to a security interest in favor of) Strategic
Receivables, pursuant to the Purchase and Sale Agreement;


(B)           All rights to, but not the obligations under, all Related Security
with respect to such Receivables;


(C)           All monies due or to become due to Strategic Receivables with
respect to any of the foregoing set forth in clauses (A) and (B) above;


(D)           All books and records related to any of the foregoing; and all
rights, remedies, powers, privileges, title and interest of Borrower in each
lock-box and related lock-box address and account to which Collections (as
defined in the Receivables Purchase Agreement) are sent, all amounts on deposit
therein, all certificates and instruments, if any, from time to time evidencing
such accounts and amounts on deposit therein, and all related agreements between
Borrower, any Subsidiary of the Borrower, Strategic Receivables and each related
account bank and each related lock-box bank; and


(E)           All collections and other products and proceeds (as defined in the
applicable UCC) of any of the foregoing that are or were received by Borrower,
any Subsidiary of the Borrower or
 
-18-

--------------------------------------------------------------------------------

 
 Strategic Receivables on or after October 3, 2007, including without
limitation, all funds which either are received by the Borrower, any Subsidiary
of the Borrower or Strategic Receivables from or on behalf of the Obligors in
payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of such Receivables,
or are applied to such amounts owed by the Obligors (including, without
limitation, insurance payments that Borrower, any other Loan Party or Strategic
Receivables applies in the ordinary course of its business to amounts owed in
respect of any such Receivable and net proceeds of sale or other disposition of
repossessed goods or other collateral or property of the Obligors or any other
parties directly or indirectly liable for payment of such Transferred
Receivables).


Unused Availability shall mean the difference between (i) the Borrowing Base for
the previous calendar month minus (ii) the average outstanding Facility Usage
for the previous calendar month.
 
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
    1.2           Construction.  Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole and the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (ii) the words "hereof," "herein," "hereunder,"
"hereto" and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to local Pittsburgh, Pennsylvania time.
 
    1.3           Accounting Principles.   Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2 [Negative
Covenants] shall have the meaning given to such terms (and defined terms) under
GAAP as in effect on the date hereof applied on a basis consistent with those
used in preparing Statements referred to in Section 6.1.6(i) [Historical
Statements].  In the event of any change after the date hereof in GAAP, and if
such change would affect the computation of any of the financial covenants set
forth in Section 8.2 [Negative Covenants], then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Agreement that would
adjust such financial covenants in a manner that would preserve the original
intent thereof, but would allow compliance therewith to be determined in

 
-19-

--------------------------------------------------------------------------------

 
accordance with the Borrower's financial statements at that time, provided that,
until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein.
 
2.           REVOLVING CREDIT FACILITY
 
    2.1           Commitments.  Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Loans to the Borrower at any time or from time to time
on or after the date hereof to the Expiration Date; provided that after giving
effect to such Loan (i) the aggregate amount of Loans from such Lender shall not
exceed such Lender's Commitment minus such Lender's Ratable Share of the Letter
of Credit Obligations and (ii) the Facility Usage shall not exceed the Borrowing
Base.  Within such limits of time and amount and subject to the other provisions
of this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1; provided, however, that at no time shall the Facility Usage exceed
the lesser of the Borrowing Base or the Commitments.
 
    2.2           Nature of Lenders' Obligations with Respect to Loans.  Each
Lender shall be obligated to participate in each request for Loans pursuant to
Section 2.5 [Loan Requests] in accordance with its Ratable Share.  The aggregate
of each Lender's Loans outstanding hereunder to the Borrower at any time shall
never exceed its Commitment minus its Ratable Share of the Letter of Credit
Obligations.  The obligations of each Lender hereunder are several.  The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder.  The
Lenders shall have no obligation to make Loans hereunder on or after the
Expiration Date.
 
    2.3           Commitment Fees.  Accruing from the date hereof until the
Expiration Date, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender according to its Ratable Share, a nonrefundable
commitment fee (the "Commitment Fee") equal to the Applicable Commitment Fee
Rate (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) times the average daily difference between the amount
of (i) the Commitments and the (ii) the Facility Usage.  All Commitment Fees
shall be payable in arrears on each Payment Date.
 
    2.4           Facility Fees. The Borrower agrees to pay to the
Administrative Agent on the Closing Date for the account of each Lender
according to its Ratable Share, a nonrefundable facility fee (the "Facility
Fee") equal to the one quarter of one percent (0.25%) of the Commitments.  
 
    2.5           Loan Requests.  Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Loans, or renew or convert the Interest Rate Option applicable to
existing Loans pursuant to Section 4.2 [Interest Periods], by delivering to the
Administrative Agent, not later than (i) 12:00 noon, three (3) Business Days
prior to the proposed Borrowing Date with respect to the making of Loans to
which the LIBOR Rate Option applies or the conversion to or the renewal of the
LIBOR Rate Option for any Loans; and (ii) [12:00 noon], on the same Business Day
with respect to the making of a Loan to which the Base Rate Option applies or
the last day of the preceding Interest Period with respect to the conversion to
the Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form (each, a "Loan
Request"), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Each Loan Request shall be
irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each
 
Borrowing Tranche, and, if applicable, the Interest Period, which amounts shall
be in integral multiples of $100,000 and not less than $1,000,000 for each
Borrowing Tranche under the LIBOR Rate Option and not less than the lesser of
$500,000 or the maximum amount available for Borrowing Tranches under the Base
Rate Option.
 
2.6           Making Loans; Presumptions by the Administrative Agent; Repayment
of Loans.
 
 
-20-

--------------------------------------------------------------------------------


                2.6.1       Making Loans.  The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.5 [Loan
Requests], notify the Lenders of its receipt of such Loan Request specifying the
information provided by the Borrower and the apportionment among the Lenders of
the requested Loans as determined by the Administrative Agent in accordance with
Section 2.2  [Nature of Lenders' Obligations with Respect to Loans].  Each
Lender shall remit the principal amount of each Loan to the Administrative Agent
such that the Administrative Agent is able to, and the Administrative Agent
shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Loans to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m., on the applicable Borrowing Date; provided
that if any Lender fails to remit such funds to the Administrative Agent in a
timely manner, the Administrative Agent may elect in its sole discretion to fund
with its own funds the Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.6.2
[Presumptions by the Administrative Agent].
 
2.6.2           Presumptions by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Base Rate Option.  If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
 
2.6.3           Repayment of Loans.  The Borrower shall repay the Loans together
with all outstanding interest thereon on the Expiration Date.
 
2.7           Notes.  The Obligation of the Borrower to repay the aggregate
unpaid principal amount of the Loans made to it by each Lender, together with
interest thereon, shall be evidenced by a Note, dated the Closing Date payable
to the order of such Lender in a face amount equal to the Commitment of such
Lender.
 
2.8           Use of Proceeds.  The Borrower shall use the proceeds of
the  Loans to (i) repay existing Indebtedness, (ii) provide funds for the
additional working capital needs and other general corporate purposes of the
Borrower, (iii) provide funds for cash collateral to independent system
operators, and (iv) provide funds for the payment of fees and expenses incurred
in connection with the negotiation and documentation of this Agreement and the
Loan Documents.  The Borrower will not, nor will it permit any Subsidiary to,
use any of the proceeds of the Loans to purchase or carry any Margin
 
Stock.  Letters of Credit issued hereunder will be used (i) to provide
performance assurance of Borrower’s obligations under the Energy Purchase
Contracts, and (ii) for other general corporate purposes of the Borrower.
 
2.9           Letter of Credit Subfacility.
 
 
-21-



--------------------------------------------------------------------------------

 


 
2.9.1           Issuance of Letters of Credit.  The Borrower may at any time
prior to the Expiration Date request the issuance of a standby or trade letter
of credit under this Agreement (each a "Letter of Credit") on behalf of itself
or another Loan Party, or the amendment or extension of an existing Letter of
Credit, by delivering or having such other Loan Party deliver to the Issuing
Lender (with a copy to the Administrative Agent) a completed application and
agreement for letters of credit, or request for such amendment or extension, as
applicable, in such form as the Issuing Lender may specify from time to time by
no later than 2:00 p.m. at least one (1) Business Day, or such shorter period as
may be agreed to by the Issuing Lender, in advance of the proposed date of
issuance.  For the avoidance of doubt, the defined term "Letter of Credit" shall
not include any Letters of Credit issued to Strategic Receivables pursuant to
the Receivables Purchase Facility.  Promptly after receipt of any letter of
credit application, the Issuing Lender shall confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit application and  if not, such Issuing Lender will
provide Administrative Agent with a copy thereof.  Unless the Issuing Lender has
received notice from any lender, Administrative Agent or any Loan party, at
least one day prior to the requested date of issuance, amendment or extension of
the applicable Letter of Credit, that one or more applicable conditions in
Section 7 [Conditions of Lending and Issuance of Letters of Credit] is not
satisfied, then, subject to the terms and conditions hereof and in reliance on
the agreements of the other Lenders set forth in this Section 2.9, the Issuing
Lender or any of the Issuing Lender's Affiliates will issue a Letter of Credit
or agree to such amendment or extension, provided that each Letter of Credit
shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than the Expiration Date and provided
further that in no event shall (i) the Letter of Credit Obligations exceed, at
any one time, the  lesser of the Borrowing Base or the Commitments or (ii) the
Facility Usage exceed, at any one time, the Facility Availability.  Each request
by the Borrower for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7[Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit.
 
2.9.2           Letter of Credit Fees.  The Borrower shall pay (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the "Letter
of Credit Fee") equal to the Applicable Letter of Credit Fee Rate, and (ii) to
the Issuing Lender for its own account a fronting fee equal to one eighth of one
percent (1/8%) per annum (in each case computed on the basis of a year of 360
days and actual days elapsed), which fees shall be computed on the daily average
Letter of Credit Obligations and shall be payable quarterly in arrears on each
Payment Date following issuance of each Letter of Credit.  The Borrower shall
also pay to the Issuing Lender for the Issuing Lender's sole account the Issuing
Lender's then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Issuing Lender may generally charge or
incur from time to time in connection with the issuance, maintenance, amendment
(if any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.
 
2.9.3           Disbursements, Reimbursement.  Immediately upon the Issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Lender a participation
in such Letter of Credit and each drawing thereunder in an amount equal to such
Lender's Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
 
2.9.3.1            In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrower and the Administrative Agent thereof.  Provided
that it shall have received such notice, the Borrower shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
"Reimbursement Obligation") the Issuing Lender prior to 12:00 noon, Pittsburgh
time on each date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a "Drawing Date") by
 
-22-
 

--------------------------------------------------------------------------------



paying to the Administrative Agent for the account of the Issuing Lender an
amount equal to the amount so paid by the Issuing Lender.  In the event the
Borrower fails to reimburse the Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by 12:00
noon, Pittsburgh time, on the Drawing Date, the Administrative Agent will
promptly notify each Lender thereof, and the Borrower shall be deemed to have
requested that Loans be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to Facility
Availability and subject to the conditions set forth in Section 7.2 [Each
Additional Loan] other than any notice requirements.  Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
2.9.3.2            Each Lender shall upon any notice pursuant to Section 2.9.3.1
make available to the Administrative Agent for the account of the Issuing Lender
an amount in immediately available funds equal to its Ratable Share of the
amount of the drawing, whereupon the participating Lenders shall (subject to
Section  2.9.3[Disbursement; Reimbursement]) each be deemed to have made a Loan
under the Base Rate Option to the Borrower in that amount.  If any Lender so
notified fails to make available to the Administrative Agent for the account of
the Issuing Lender the amount of such Lender's Ratable Share of such amount by
no later than 2:00 p.m., Pittsburgh time on the Drawing Date, then interest
shall accrue on such Lender's obligation to make such payment, from the Drawing
Date to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Base Rate Option on and after the fourth day
following the Drawing Date.  The Administrative Agent and the Issuing Lender
will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.
 
2.9.3.3            With respect to any unreimbursed drawing that is not
converted into Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.1, because of the Borrower's failure to
satisfy the conditions set forth in Section 7.2 [Each Additional Loan] other
than any notice requirements, or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Lender a borrowing (each a "Letter of
Credit Borrowing") in the amount of such drawing.  Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Loans under the Base Rate
Option.  Each Lender's payment to the Administrative Agent for the account of
the Issuing Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement]
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing (each a "Participation Advance") from such Lender in
satisfaction of its participation obligation under this Section 2.9.3.
 
2.9.4           Repayment of Participation Advances.
 
2.9.4.1            Upon (and only upon) receipt by the Administrative Agent for
the account of the Issuing Lender of immediately available funds from the
Borrower (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender's Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.
 


 -23-

--------------------------------------------------------------------------------



 
 
2.9.4.2             If the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under the Letter of
Credit or interest or fee thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.
 
2.9.5           Documentation.  Each Loan Party agrees to be bound by the terms
of the Issuing Lender's application and agreement for letters of credit and the
Issuing Lender's written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party's
own.  In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct, the Issuing Lender
shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
 
2.9.6           Determinations to Honor Drawing Requests.  In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to determine
that the documents and certificates required to be delivered under such Letter
of Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit.
 
2.9.7           Nature of Participation and Reimbursement Obligations.  Each
Lender's obligation in accordance with this Agreement to make the Loans or
Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:
 
(i)           any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender or any of its Affiliates,
the Borrower or any other Person for any reason whatsoever, or which any Loan
Party may have against the Issuing Lender or any of its Affiliates, any Lender
or any other Person for any reason whatsoever;
 
(ii)           the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1 [Commitments], 2.5 [Loan Requests], 2.6 [Making Loans] or 7.2 [Each
Additional Loan] or as otherwise set forth in this Agreement for the making of a
Loan, it being acknowledged that such conditions are not required for the making
of a Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.9.3 [Disbursements, Reimbursement];
 
(iii)           any lack of validity or enforceability of any Letter of Credit;
 
(iv)           any claim of breach of warranty that might be made by any Loan
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this
 
-24-
 

--------------------------------------------------------------------------------



Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between any Loan Party or Subsidiaries of
a Loan Party and the beneficiary for which any Letter of Credit was procured);
 
(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;
 
(vi)          payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
 
(vii)         the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)        any failure by the Issuing Lender or any of its Affiliates to
issue any Letter of Credit in the form requested by any Loan Party, unless the
Issuing Lender has received written notice from such Loan Party of such failure
within three Business Days after the Issuing Lender shall have furnished such
Loan Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
 
(ix)           any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
 
(x)           any breach of this Agreement or any other Loan Document by any
party thereto;
 
(xi)          the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;
 
(xii)         the fact that an Event of Default or a Potential Default shall
have occurred and be continuing;
 
(xiii)        the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and
 
(xiv)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
2.9.8           Indemnity.  The Borrower hereby agrees to protect, indemnify,
pay and save harmless the Issuing Lender and any of its Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Lender or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of the Issuing Lender as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any of
Issuing Lender's Affiliates of a proper demand for payment made under any Letter
of Credit, except if  such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
governmental authority.
 
-25-
 

--------------------------------------------------------------------------------





 
2.9.9           Liability for Acts and Omissions.  As between any Loan Party and
the Issuing Lender, or the Issuing Lender's Affiliates, such Loan Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Letters of Credit.  In furtherance and not
in limitation of the foregoing, the Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom:  (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or the its Affiliates, as applicable, including any act or omission of
any governmental authority, and none of the above shall affect or impair, or
prevent the vesting of, any of the Issuing Lender's or its Affiliates rights or
powers hereunder.  Nothing in the preceding sentence shall relieve the Issuing
Lender from liability for the Issuing Lender's gross negligence or willful
misconduct in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence.  In no event shall the Issuing Lender or its
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys' fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
 
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
 


 -26-

--------------------------------------------------------------------------------



 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
 
2.9.10         Issuing Lender Reporting Requirements.  Each Issuing Lender
shall, on the first business day of each month, provide to Administrative Agent
and Borrower a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
 
2.9.11         Reduction of Commitment.  The Borrower shall have the right at
any time after the Closing Date upon five (5) days' prior written notice to the
Administrative Agent to permanently reduce (ratably among the Lenders in
proportion to their Ratable Shares) the Commitments, in a minimum amount of
$5,000,000 and whole multiples of $1,000,000, or to terminate completely the
Commitments, without penalty or premium except as hereinafter set forth;
provided that any such reduction or termination shall be accompanied by
prepayment of the Notes, together with outstanding Commitment Fees, and the full
amount of interest accrued on the principal sum to be prepaid (and all amounts
referred to in Section 5.10 [Indemnity] hereof) to the extent necessary to cause
the aggregate Facility Usage after giving effect to such prepayments to be equal
to or less than the lesser of (i) the Commitments as so reduced or terminated or
(ii) the Borrowing Base.  Any notice to reduce the Commitments under this
Section 2.1. shall be irrevocable.
 
3.           INTENTIONALLY OMITTED 
 
4.           INTEREST RATES
 
4.1           Interest Rate Options.  The Borrower shall pay interest in respect
of the outstanding unpaid principal amount of the Loans as selected by it from
the Base Rate Option or LIBOR Rate Option set forth below applicable to the
Loans, it being understood that, subject to the provisions of this Agreement,
the Borrower may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than five (5)
Borrowing Tranches in the aggregate among all of the Loans and provided further
that if an Event of Default or Potential Default exits and is continuing, the
Borrower may not request, convert to, or renew the LIBOR Rate Option for any
Loans and the Required Lenders may demand that all existing Borrowing Tranches
bearing interest under the LIBOR Rate Option shall be converted immediately to
the Base Rate Option, subject to the obligation of the Borrower to pay any
indemnity under Section 5.10 [Indemnity] in connection with such conversion.  If
at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender's highest lawful rate, the rate of interest on such Lender's
Loan shall be limited to such Lender's highest lawful rate.
 
4.1.1           Interest Rate Options.  The Borrower shall have the right to
select from the following Interest Rate Options applicable to the Loans:
 
          (i)           Base Rate Option:  A fluctuating rate per annum
(computed on the basis of a year of 365 or 366  days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or
 


 -27-

--------------------------------------------------------------------------------




(ii)           LIBOR Rate Option:  A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the LIBOR Rate plus the
Applicable Margin.
 
4.1.2           Rate Quotations.  The Borrower may call the Administrative Agent
on or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
 
4.2           Interest Periods.  At any time when the Borrower shall select,
convert to or renew a LIBOR Rate Option, the Borrower shall notify the
Administrative Agent thereof at least three (3) Business Days prior to the
effective date of such LIBOR Rate Option by delivering a Loan Request.  The
notice shall specify an Interest Period during which such Interest Rate Option
shall apply.  Notwithstanding the preceding sentence, the following provisions
shall apply to any selection of, renewal of, or conversion to a LIBOR Rate
Option:
 
4.2.1           Amount of Borrowing Tranche.  Each Borrowing Tranche of Loans
under the LIBOR Rate Option shall be in integral multiples of $100,000 and not
less than $1,000,000; and
 
4.2.2           Renewals.  In the case of the renewal of a LIBOR Rate Option at
the end of an Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period, without duplication in payment of
interest for such day.
 
4.3           Interest After Default.  To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived:
 
4.3.1           Letter of Credit Fees, Interest Rate.  The Letter of Credit Fees
and the rate of interest for each Loan otherwise applicable pursuant to
Section 2.9.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by 2.0% per annum;
 
4.3.2           Other Obligations.  Each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Base Rate Option plus an additional 2.0% per annum
from the time such Obligation becomes due and payable and until it is paid in
full; and
 
4.3.3           Acknowledgment.  The Borrower acknowledges that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by Administrative Agent.
 
4.4           LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available.
 
4.4.1           Unascertainable.  If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:
 
(i)           adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or
 
(ii)           a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].
 
4.4.2           Illegality; Increased Costs; Deposits Not Available.
 
  If at any time any Lender shall have determined that:
 
(i)         the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
 
 
-28-



--------------------------------------------------------------------------------



Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
 
(ii)         such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or
 
(iii)         after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which a LIBOR Rate Option applies, respectively, are not available
to such Lender with respect to such Loan, or to banks generally, in the
interbank eurodollar market, then the Administrative Agent shall have the rights
specified in Section 4.4.3 [Administrative Agent's and Lender's Rights].
 
4.4.3           Administrative Agent's and Lender's Rights.  In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the
Borrower.  Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent's or such Lender's, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist.  If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans.  If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower's indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments].  Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.
 
4.5           Selection of Interest Rate Options.  If the Borrower fails to
select a new Interest Period to apply to any Borrowing Tranche of Loans under
the LIBOR Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrower shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option commencing upon the last day of
the existing Interest Period.
 
5.           PAYMENTS
 
5.1           Payments.  All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Facility Fees, Letter of Credit Fees,
Administrative Agent's Fee or other feesor amounts due from the Borrower
hereunder shall be payable prior to 11:00 a.m. on the date when due, provided
that Borrower has adequate information to assess such amount due, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower, and without set-off, counterclaim or other
deduction of any nature, and an action therefor shall immediately
 


 -29-

--------------------------------------------------------------------------------



accrue.  Such payments shall be made to the Administrative Agent at the
Principal Office for the ratable accounts of the Lenders with respect to the
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders the Federal Funds Effective Rate
with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders.  The Administrative
Agent's and each Lender's statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an "account stated."
 
5.2           Pro Rata Treatment of Lenders.  Each borrowing shall be allocated
to each Lender according to its Ratable Share, and each selection of, conversion
to or renewal of any Interest Rate Option and each payment or prepayment by the
Borrower with respect to principal, interest, Commitment Fees, Facility Fees,
Letter of Credit Fees, or other fees (except for the Administrative Agent's Fee)
or amounts due from the Borrower hereunder to the Lenders with respect to the
Loans, shall (except as provided in Section 4.4.3 [Administrative Agent's and
Lender's Rights] in the case of an event specified in Section 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased Costs;
Indemnity]) be made in proportion to the applicable Loans outstanding from each
Lender and, if no such Loans are then outstanding, in proportion to the Ratable
Share of each Lender.
 
5.3           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff, counterclaim or banker's lien, by receipt of
voluntary payment, by realization upon security, or by any other non-pro rata
source, obtain payment in respect of any principal of or interest on any of its
Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Ratable Share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and
 
(ii)            the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 5.3 shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
5.4           Presumptions by Administrative Agent.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrower will not make
 


 -30-

--------------------------------------------------------------------------------

 
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
5.5           Interest Payment Dates.  Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on each Payment
Date.  Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period.  Interest on mandatory prepayments of principal under
Section 5.7 [Mandatory Prepayments] shall be due on the date such mandatory
prepayment is due.  Interest on the principal amount of each Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Expiration Date, upon acceleration or otherwise).
 
5.6           Voluntary Prepayments.
 
5.6.1         Right to Prepay.  The Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs; Indemnity] and Section 5.10
[Indemnity]).  Whenever the Borrower desires to prepay any part of the Loans to
which the LIBOR Rate Option applies, it shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of such Loans setting forth the following information:
 
(y)           the date, which shall be a Business Day, on which the proposed
prepayment is to be made; and
 
(z)           the total principal amount of such prepayment, which shall not be
less than $1,000,000.
 
All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made.  Except as provided
in Section 4.4.3 [Administrative Agent's and Lender's Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies.  Any prepayment hereunder shall be subject to the Borrower's Obligation
to indemnify the Lenders under Section 5.10 [Indemnity].
 
5.6.2           Replacement of a Lender.  In the event any Lender (i) gives
notice under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests
compensation under Section 5.8 [Increased Costs], or requires the Borrower to
pay any additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9[Taxes], (iii) is a Non-Complying Lender or
otherwise, (iv) becomes subject to the control of an Official Body (other than
normal and customary supervision), or (v) is a Non-Consenting Lender referred to
in Section 11.1 [Modifications, Amendments or Waivers] then in any such event
the Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents
 


 -31-

--------------------------------------------------------------------------------




 
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(i)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];
 
(ii)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
 
(iii)  in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
 
(iv)  such assignment does not conflict with applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
5.7           Mandatory Prepayments.
 
5.7.1           Sale of Assets.  Unless otherwise consented to in writing by the
Administrative Agent and subject to any right of priority payments under the
Receivables Purchase Facility, within five (5) Business Days of any non-ordinary
course of business sale of assets (other than the sales contemplated under the
Receivables Purchase Facility) authorized by Section 8.2.8 [Disposition of
Assets or Subsidiaries] and any insurance and condemnation proceeds received by
the Borrower or any of its subsidiaries, the Borrower shall make a mandatory
prepayment of principal on the Loans equal to the after-tax proceeds of such
sale (as estimated in good faith by the Borrower), together with accrued
interest on such principal amount; provided however, that the Borrower and its
Subsidiaries shall not be obligated to make any prepayments pursuant this
Section 5.7.1 for any such sales that do not exceed $2,000,000 in the aggregate
per each fiscal year.  All prepayments pursuant to this Section 5.7.1 shall be
applied to payment of the principal amount of the Loans.
 
5.7.2           Borrowing Base Exceeded.  Whenever the Facility Usage exceeds
the Borrowing Base, the Borrower shall make, within one (1) Business Day after
the Borrower learns of such excess and whether or not the Administrative Agent
has given notice to such effect, a mandatory prepayment of principal, equal to
the excess of the outstanding principal balance of the Facility Usage over the
Borrowing Base, together with accrued interest on such principal amount.  In the
event that such prepayment of principal is not sufficient to reduce the Facility
Usage to less than the Borrowing Base, the Borrower shall provide cash
collateral for the Letters of Credit in an amount sufficient to reduce the
Facility Usage to less than the Borrowing Base.
 
5.7.3           Application Among Interest Rate Options.  All prepayments
required pursuant to this Section 5.7 shall first be applied among the Interest
Rate Options to the principal amount of the Loans subject to the Base Rate
Option, then to Loans subject to a LIBOR Rate Option.  In accordance with
Section 5.10 [Indemnity], the Borrower shall indemnify the Lenders for any loss
or expense, including loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a LIBOR Rate Option on any day
other than the last day of the applicable Interest Period.
 
5.8           Increased Costs.
 
       5.8.1           Increased Costs Generally.  If any Change in Law shall:
 


 -32-

--------------------------------------------------------------------------------





 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;
 
(ii)  subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
 
(iii)  impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Loan under the
LIBOR Rate Option made by such Lender or any Letter of Credit or participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
 
5.8.2           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
 
5.8.3           Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.  A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in
Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
 
5.8.4           Delay in Requests.  Failure or delay on the part of any Lender
or the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing
 


-33- 

--------------------------------------------------------------------------------



Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).
 
5.9           Taxes.
 
5.9.1           Payments Free of Taxes.  Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Official Body in accordance with applicable
Law.
 
                5.9.2       Payment of Other Taxes by the Borrower.  Without
limiting the provisions of Section 5.9.1 [Payments Free of Taxes] above, the
Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.
 
5.9.3           Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Lender, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
 
5.9.4           Evidence of Payments.  As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to a Official Body, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
5.9.5           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of
withholding.  Notwithstanding the submission of a such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, the Administrative Agent
shall be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations.  Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or
 


 -34-

--------------------------------------------------------------------------------



participant of a Lender for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Internal Revenue Code.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i)           duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,
 
(ii)          duly completed copies of  IRS Form W-8ECI,
 
(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W-8BEN, or
 
(iv)         any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
 
5.10           Indemnity.  In addition to the compensation or payments required
by Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of margin, any loss or expense incurred in liquidating or employing
deposits from third parties and any loss or expense incurred in connection with
funds acquired by a Lender to fund or maintain Loans subject to a LIBOR Rate
Option) which such Lender sustains or incurs as a consequence of any
 
(i)           payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
 
(ii)          attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.5 [Loan Requests] or Section 4.2 [Interest Periods] or notice relating
to prepayments under Section 5.6 [Voluntary Prepayments], or
 
(iii)         default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
 
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender
 


 -35-

--------------------------------------------------------------------------------



shall deem reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
 
6.           REPRESENTATIONS AND WARRANTIES
 
6.1           Representations and Warranties.  The Borrower, on behalf of itself
and each of its Subsidiaries, represents and warrants to the Administrative
Agent and each of the Lenders as follows:
 
6.1.1           Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default.  The Borrower and each of its
Subsidiaries (i) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions where
failure to do so could reasonably be expected to result in a Material Adverse
Change, (iv) has full power to enter into, execute, deliver and carry out this
Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents to which it is a party and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently doing business except where the
failure to do so would not constitute a Material Adverse Change, and (vi) has
good and marketable title to or valid leasehold interest in all properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens.  No Event of Default or Potential Default
exists or is continuing.  GPE owns, directly or indirectly, over ninety-nine
percent (99%) of the outstanding Equity Interests of the Borrower.
 
6.1.2           Subsidiaries and Owners; Investment Companies.  Schedule 6.1.2
states (i) the name of each of the Borrower's Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the "Subsidiary Equity Interests"), (ii) the name of each holder of
an equity interest in the Borrower, the amount, percentage and type of such
equity interest (the "Borrower Equity Interests"), and (iii) any
options, warrants or other rights outstanding to purchase any such equity
interests referred to in clause (i) or (iii) (collectively the "Equity
Interests").  The Borrower and each Subsidiary of the Borrower has good and
marketable title to all of the Subsidiary Equity Interests it purports to own,
free and clear in each case of any Lien and all such Subsidiary Equity Interests
been validly issued, fully paid and nonassessable.  Neither the Borrower nor any
of its Subsidiaries is an "investment company" registered or required to be
registered under the Investment Company Act of 1940 or under the "control" of an
"investment company" as such terms are defined in the Investment Company Act of
1940 and shall not become such an "investment company" or under such "control."
 
6.1.3           Validity and Binding Effect.  This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by the
Borrower and each of its Subsidiaries, to the extent any such Subsidiary is a
party hereto or thereto, and (ii) constitutes, or will constitute, legal, valid
and binding obligations of the Borrower and each of its Subsidiaries which is or
will be a party thereto, enforceable against such Borrower and Subsidiaries in
accordance with its terms.
 
6.1.4           No Conflict; Material Agreements; Consents.  Neither the
execution and delivery of this Agreement or the other Loan Documents by the
Borrower or any of its Subsidiaries, to the extent any such Subsidiary is a
party hereto or thereto, nor the consummation of the transactions herein or
therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will
 


 -36-

--------------------------------------------------------------------------------



conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of the Borrower or
any of its Subsidiaries, (ii) any Law or order, writ, judgment, injunction or
decree to which the Borrower or any of its Subsidiaries is a party or by which
the Borrower or any of its Subsidiaries is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of the Borrower or any
of its Subsidiaries (other than Liens granted under the Loan Documents) or (iii)
any instrument, indenture, loan agreement, mortgage, deed of trust or other
material agreement, to the extent that the same could reasonably be expected to
result in a Material Adverse Change.  There is no default under such material
agreement (referred to above) and neither the Borrower nor its Subsidiaries are
bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which could result in a
Material Adverse Change.  No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents.
 
6.1.5           Litigation.  Schedule 6.1.5 to this Agreement lists all pending
litigation involving individual claims against the Borrower of more than
$1,000,000.00.  There are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened against such Borrower or such Subsidiaries at law or in equity before
any Official Body (whether listed on Schedule 6.1.5 or otherwise) which
individually or in the aggregate may result in any Material Adverse
Change.  Neither the Borrower nor any of its Subsidiaries are in violation of
any order, writ, injunction or any decree of any Official Body which may result
in any Material Adverse Change.
 
6.1.6           Financial Statements.
 
(i)           Historical Statements.  The Borrower has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the fiscal year ending 2006.  In addition,
the Borrower has delivered to the Administrative Agent copies of its unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended June 30, 2007 (all such annual and interim
statements being collectively referred to as the "Statements").  The Statements
were compiled from the books and records maintained by the Borrower's
management, are correct and complete and fairly represent the consolidated
financial condition of the Borrower and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been prepared in accordance with GAAP consistently applied, subject (in
the case of the interim statements) to normal year-end audit adjustments.
 
(ii)           Accuracy of Financial Statements.  Neither the Borrower nor any
Subsidiary of the Borrower has any material liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Borrower or any
Subsidiary of the Borrower which may cause a Material Adverse Change.  Since
December 31, 2006, no Material Adverse Change has occurred.
 
6.1.7           Margin Stock.  Neither the Borrower nor any of its Subsidiaries
engages or intends to engage principally, or as one of its important activities,
in the business of extending credit for the purpose, immediately, incidentally
or ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System.  Neither the Borrower nor
any of its Subsidiaries
 


 -37-

--------------------------------------------------------------------------------



holds or intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of such Borrower or Subsidiary are or will be
represented by margin stock.
 
6.1.8           Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading.  There is
no fact known to the Borrower or any of its Subsidiaries which materially
adversely affects the business, property, assets, financial condition, results
of operations or prospects of such Borrower or Subsidiary which has not been set
forth in this Agreement or in the certificates, statements, agreements or other
documents furnished in writing to the Administrative Agent and the Lenders prior
to or at the date hereof in connection with the transactions contemplated
hereby.
 
6.1.9           Taxes.  All federal, state, local and other tax returns required
to have been filed with respect to the Borrower and each of its Subsidiaries
have been filed, and payment or adequate provision has been made for the payment
of all taxes, fees, assessments and other governmental charges which have become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.
 
6.1.10        Patents, Trademarks, Copyrights, Licenses, Etc.  The Borrower and
each of its Subsidiaries owns or possesses all the material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises,
permits and rights necessary to own and operate its properties and to carry on
its business as presently conducted and planned to be conducted by such Borrower
or Subsidiary, without known or actual conflict with the rights of others, and
no such conflict has been alleged.
 
6.1.11        Liens in the Collateral.  The Liens in the Collateral granted to
the Administrative Agent for the benefit of the Lenders pursuant to the Patent,
Trademark and Copyright Security Agreement, the Pledge Agreement, and the
Security Agreement (collectively, the "Collateral Documents") constitute and
will continue to constitute first priority perfected Liens.  All filing fees and
other expenses in connection with the perfection of such Liens have been or will
be paid by the Borrower.
 
6.1.12        Insurance.  The tangible personalty and real property interests of
the Borrower and each of its Subsidiaries are insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Borrower and Subsidiary
in accordance with prudent business practice in the industry of such Borrower
and Subsidiaries.
 
6.1.13        ERISA Compliance. (i) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
 
(ii)  No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan's assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year) that is reasonably likely to result in liability of
$1,000,000 or more to the Borrower
 


 -38-

--------------------------------------------------------------------------------



or its Subsidiaries; (b) neither Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (c) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (d) neither Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
 
6.1.14        Environmental Matters.  The Borrower and each of its Subsidiaries
are and, to the knowledge of each respective Borrower and Subsidiary are and
have been in material compliance with applicable Environmental Laws except as
disclosed on Schedule 6.1.14; provided that such matters so disclosed could not
reasonably be expected to subject the Borrower to liability in excess of
$2,500,000.00 or result in a Material Adverse Change.
 
6.1.15        Solvency.  The Borrower and each of its Subsidiaries are
Solvent.  After giving effect to the transactions contemplated by the Loan
Documents and the Receivables Purchase Facility, including all Indebtedness
incurred thereby, the Liens granted by the Borrower in connection therewith and
the payment of all fees related thereto, the Borrower and each of its
Subsidiaries will be Solvent, determined as of the Closing Date.
 
6.1.16        Statutory Indebtedness Restrictions.  The Borrower and GPE have
all necessary authorization required for the transactions contemplated by the
Loan Documents under FPA or any other Law for the execution, delivery and
performance of the Loan Documents to which the Borrower or GPE is a party do not
and will not violate FPA or require any registration with, consent or approval
of, or notice to, or any other action to, with or by any Governmental Authority
under FPA or any Law, other than such reporting requirements as may be in effect
from time to time under FPA.
 
6.2           Updates to Schedules.  Should any of the information or
disclosures provided on any of the Schedules attached hereto become outdated or
incorrect in any material respect, the Borrower shall promptly provide the
Administrative Agent in writing with such revisions or updates to such Schedule
as may be necessary or appropriate to update or correct same; provided, however,
that no Schedule shall be deemed to have been amended, modified or superseded by
any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby, unless and until the Required
Lenders, in their sole and absolute discretion, shall have accepted in writing
such revisions or updates to such Schedule.
 
7.           CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
 
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by the Borrower and
each of it Subsidiaries of its Obligations to be performed hereunder at or prior
to the making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:
 
7.1           First Loans and Letters of Credit.
 
7.1.1           Deliveries.  On the Closing Date, the Administrative Agent shall
have received each of the following in form and substance satisfactory to the
Administrative Agent:
 
(i)           A certificate of the Borrower signed by an Authorized Officer,
dated the Closing Date stating that the Borrower and its Subsidiaries are in
compliance with each of their representations, warranties, covenants and
conditions hereunder and no Event of Default or Potential Default exists, no
Material Adverse Change has occurred since the date of the last audited
financial statements of the Borrower delivered to the Administrative Agent, and
no material adverse litigation exists.
 


 -39-

--------------------------------------------------------------------------------





 
(ii)           A certificate dated the Closing Date and signed by the Secretary
or an Assistant Secretary of the Borrower and each of the Loan Parties,
certifying as appropriate as to: (a) all action taken by each Loan Party in
connection with this Agreement and the other Loan Documents; (b) the names of
the Authorized Officers authorized to sign the Loan Documents and their true
signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office together with certificates from the appropriate
state officials as to the continued existence and good standing of each Loan
Party in each state where organized or qualified to do business.
 
(iii)           This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral.
 
(iv)          A written opinion of counsel for the Loan Parties, dated the
Closing Date and as to the matters set forth in Schedule 7.1.1.
 
(v)           Evidence that adequate insurance required to be maintained under
this Agreement is in full force and effect, with additional insured and lender
loss payable special endorsements attached thereto in form and substance
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent as additional insured, mortgagee and lender loss payee.
 
(vi)          A duly completed Compliance Certificate as of the last day of the
fiscal quarter of Borrower most recently ended prior to the Closing Date, signed
by an Authorized Officer of Borrower;
 
(vii)         All material consents, regulatory approvals and licenses required
to effectuate the transactions contemplated hereby.
 
(viii)        Evidence that the Amended and Restated Agreement dated July 2,
2004 among Borrower and PNC Bank and LaSalle Bank National Association, has been
terminated, and all outstanding obligations thereunder have been paid and all
Liens securing such obligations have been released;
 
(ix)          A Lien search in acceptable scope and with acceptable results;
 
(x)           A Borrowing Base Certificate prepared as of the Closing Date in
substantially the form of Exhibit 8.3.5, showing total Unused Availability
(using current amounts, rather than average amounts, for Loans and Letters of
Credit Outstanding), after giving effect to (i) the Loans to be made on the
Closing Date, (ii) the Letters of Credit issued and outstanding, and (iii) the
consummation of the transactions contemplated hereby, of at least $25,000,000;
 
(xi)           A duly completed solvency certificate, in form and substance
satisfactory to the Administrative Agent dated as of the Closing Date, signed by
an Authorized Officer of Borrower;
 
(xii)          A field examination of the Borrower's receivables prepared in
connection with the Receivables Purchase Facility which shall be satisfactory to
the Administrative Agent, in its sole discretion;
 
(xiii)         No action, proceeding, investigation, regulation or legislation
shall have been instituted, or, to the knowledge of any Authorized Officer of
the Borrower and any Subsidiary, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, this Agreement, the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby or which, in the
sole discretion
 


 -40-

--------------------------------------------------------------------------------



of the Administrative Agent, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents;
 
(xiv)         The Administrative Agent and the Lenders shall have completed or
shall have caused to be completed, to their satisfaction in form, scope,
substance and in all other respects, a due diligence review with respect to the
assets, financial condition, operations, business and prospects of the Borrower
and each of the other Loan Parties, including a review, without limitation of
the books and records of the Borrower and each of the other Loan Parties, the
historical financial statements and related Form-10-K filed with the Securities
and Exchange Commission for the fiscal year ended December 31, 2006, the
financial projections (including income statements) from the Closing Date
through the three year anniversary of the Closing Date, and all tax, ERISA,
employee retirement benefit, environmental and the contingent liabilities to
which the Borrower and any other Loan Party may be subject.
 
(xv)          an executed Company Note (as defined in the Purchase and Sale
Agreement) delivered from Strategic Receivables to the Borrower pursuant to
Section 3.1(b) of the Purchase and Sale Agreement; and
 
(xvi)         such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.
 
7.1.2           Payment of Fees.  The Borrower shall have paid or caused to be
paid to the Administrative Agent for themselves and for the account of the
Lenders to the extent not previously paid, all commitment and other fees accrued
through the Closing Date and the costs and expenses for which the Administrative
Agent and the Lenders are entitled to be reimbursed.
 
7.2           Each Loan or Letter of Credit.  At the time of making any Loans or
issuing any Letters of Credit and after giving effect to the proposed extensions
of credit:  the representations, warranties and covenants of the Borrower and
its Subsidiaries shall then be true and no Event of Default or Potential Default
shall have occurred and be continuing; the making of the Loans or issuance of
such Letter of Credit shall not contravene any Law applicable to the Borrower or
any of its Subsidiary or any of the Lenders; and the Borrower shall have
delivered to the Administrative Agent a duly executed and completed Loan Request
or to the Issuing Lender an application for a Letter of Credit, as the case may
be.
 
8.           COVENANTS
 
The Borrower, on behalf of itself and each of its Subsidiaries, covenants and
agrees that until Payment in Full, the Borrower and each of its Subsidiaries
shall comply at all times with the following covenants:
 
8.1           Affirmative Covenants.
 
8.1.1           Preservation of Existence, Etc.  The Borrower and each of its
Subsidiaries shall maintain its legal existence as a corporation, limited
partnership or limited liability company and its license or qualification and
good standing in each jurisdiction in which its ownership or lease of property
or the nature of its business makes such license or qualification necessary.
 
8.1.2           Payment of Liabilities, Including Taxes, Etc.  The Borrower and
each of its Subsidiaries shall duly pay and discharge all material liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable, including all taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.
 


 -41-

--------------------------------------------------------------------------------




8.1.3           Maintenance of Insurance.  The Borrower and each of its
Subsidiaries shall insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers' compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent.  The Borrower and each of its Subsidiaries shall comply
with the covenants and provide the endorsement set forth on Schedule 8.1.3
relating to property and related insurance policies covering the Collateral.
 
8.1.4           Maintenance of Properties and Leases.  The Borrower and each of
its Subsidiaries shall maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those properties useful
or necessary to its business, and from time to time, Borrower and/or such
Subsidiary shall will make or cause to be made all appropriate repairs, renewals
or replacements thereof, all as in the reasonable judgment of Borrower may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted; provided, however, that nothing shall
prevent the Borrower from discontinuing the operation or maintenance of such
property if such discontinuance is, in the reasonable judgment of the Borrower,
desirable and not disadvantageous in any material respect to the Administrative
Agent or any of the Lenders.
 
8.1.5           Visitation Rights.  The Borrower and each of its Subsidiaries
shall permit any of the officers or authorized employees or representatives of
the Administrative Agent or any of the Lenders to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that each Lender shall provide the Borrower and the
Administrative Agent with reasonable notice prior to any visit or
inspection.  In the event any Lender desires to conduct an audit of the Borrower
and each of its Subsidiaries shall, such Lender shall make a reasonable effort
to conduct such audit contemporaneously with any audit to be performed by the
Administrative Agent; and provided further, absent the occurrence of an Event of
Default that is continuing, such inspections shall only be conducted upon
reasonable advance notice and during normal business hours.  The Borrower,
Administrative Agent and the Lenders agree that absent the occurrence of an
Event of Default that is continuing, the Borrower shall be obligated to
reimburse the Administrative Agent for costs and expenses associated with one
inspection each fiscal year.
 
8.1.6           Keeping of Records and Books of Account.  The Borrower and each
of its Subsidiaries shall maintain and keep proper books of record and account
which enable the Borrower and its Subsidiaries to issue financial statements in
accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over the Borrower or any Subsidiary of the
Borrower, and in which full, true and correct entries shall be made in all
material respects of all its dealings and business and financial affairs.
 
8.1.7           Compliance with Laws; Use of Proceeds.  The Borrower and each of
its Subsidiaries shall comply with all applicable Laws, including all
Environmental Laws, in all respects; provided that it shall not be deemed to be
a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change.  The Borrower and each of its Subsidiaries will use the Letters of
Credit and the proceeds of the Loans only in accordance with Section 2.8 above
and as permitted by applicable Law.
 
8.1.8           Further Assurances.  The Borrower and each of its Subsidiaries
(other than Strategic Receivables) shall, from time to time, at its expense,
faithfully preserve and protect the
 
-42-



--------------------------------------------------------------------------------



Administrative Agent's Lien on and Prior Security Interest in the Collateral
whether now owned or hereafter acquired (other than the Excluded Collateral) as
a continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral.
 
8.1.9           Anti-Terrorism Laws. Neither the Borrower nor any of its
Subsidiaries is or shall be (i) a Person with whom any Lender is restricted from
doing business under Executive Order No. 13224 or any other Anti-Terrorism Law,
(ii) engaged in any business involved in making or receiving any contribution of
funds, goods or services to or for the benefit of such a Person or in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
the prohibitions set forth in any Anti-Terrorism Law, or (iii) otherwise in
violation of any Anti-Terrorism Law.  The Borrower and each of its Subsidiaries
shall provide to the Lenders any certifications or information that a Lender
requests to confirm compliance by the Borrower and each of its Subsidiaries with
Anti-Terrorism Laws.
 
8.2           Negative Covenants.
 
8.2.1           Indebtedness.  The Borrower and each of its Subsidiaries shall
not at any time create, incur, assume or suffer to exist any Indebtedness,
except:
 
(i)           Indebtedness under the Loan Documents;
 
(ii)          Existing Indebtedness as set forth on Schedule 8.2.1 (including
any extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;
 
(iii)         Indebtedness secured by Purchase Money Security Interests not
exceeding $5,000,000;
 
(iv)         Indebtedness of a Loan Party to another Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement or
Subordination Agreement;
 
(v)          the Subordinated Debt;
 
(vi)         Indebtedness in respect of obligations secured by  Permitted Liens
described in clauses (xii) and (xiii) therein;
 
(vii)        Indebtedness in respect of Hedging Obligations permitted under
Section 8.2.16;
 
(viii)       other future unsecured Indebtedness in an aggregate principal
amount not to exceed $20,000,000.00;
 
(ix)          Any Permitted Refinancing Indebtedness;
 
(x)           Indebtedness in connection with the Receivables Purchase Facility;
and
 
(xi)          Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest
Rate Hedge approved by the Administrative Agent or (iii) Indebtedness under any
Other Lender Provided Financial Service Product.
 
 
                8.2.2          Liens.  The Borrower and each of its Subsidiaries
shall not, at any time create, incur, assume or suffer to exist any Lien on any
of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens.
 
 
-43-



--------------------------------------------------------------------------------





 
8.2.3           Guaranties.  The Borrower and each of its Subsidiaries shall
not, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Borrower and each of its Subsidiaries permitted hereunder;
(ii) obligations, warranties, and indemnities, not relating to Indebtedness of
any Person, which have been or are undertaken or made in the ordinary course of
business and not for the benefit of or in favor of an Affiliate of the Borrower
or such Subsidiary; (iii) Guaranties with respect to appeal and performance
bonds obtained by the Borrower or any of its Subsidiaries in the ordinary course
of business; and (iv) Guaranties with respect to surety bonds issued for the
benefit of the Borrower in an amount not to exceed $250,000,000.00.
 
8.2.4           Loans and Investments.  The Borrower and each of its
Subsidiaries shall not, at any time, make or suffer to remain outstanding any
loan or advance to, or purchase, acquire or own any stock, bonds, notes or
securities of, or any partnership interest (whether general or limited) or
limited liability company interest in, or any other investment or interest
in, or make any capital contribution to, any other Person, or agree, become or
remain liable to do any of the foregoing, except:
 
(i)           trade credit extended on usual and customary terms in the ordinary
course of business;
 
(ii)          advances to employees to meet expenses incurred by such employees
in the ordinary course of business;
 
(iii)         investments in Cash Equivalents;
 
(iv)         loans, advances and investments in other Loan Parties (other than
GPE or its Subsidiaries);
 
(v)          Permitted Existing Investments in an amount not greater than the
amount thereof on the Closing Date;
 
(vi)         Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(vii)        loans, advances and investments in an amount not to exceed
$20,000,000 in an aggregate amount at any time outstanding consisting of loans
to GPE or its Subsidiaries;
 
(viii)       any sale of receivables to Strategic Receivables pursuant to the
Receivables Purchase Facility or the Borrower's acceptance of notes from
Strategic Receivables  pursuant to the Receivables Purchase Facility; and
 
(ix)          Investments in addition to those referred to elsewhere in this
Section 8.2.4 in an amount not to exceed $2,500,000.00 in the aggregate at any
time outstanding.
 
8.2.5           Dividends and Related Distributions.  The Borrower and each of
its Subsidiaries shall not make or pay, or agree to become or remain liable to
make or pay, any Distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests on account
of the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests, except (a) Distributions pursuant to
Section 8.2.13 [Issuance of Stock] and (b) Distributions if, after giving effect
to each Distribution, the Borrower and each of its Subsidiaries are in pro forma
compliance with the covenants contained in Sections8.2.18 [Minimum Fixed Charge
Coverage
 
-44-
 

--------------------------------------------------------------------------------

 
Ratio] and 8.2.19 [Minimum EBITDA]; provided, however, nothing contained in this
section shall prohibit Strategic Receivables from making distributions of cash
to the Borrower.
 
8.2.6           Restricted Payments.  The Borrower and each of its Subsidiaries
shall not declare or make any Restricted Payment; provided, however, nothing
contained in this section shall prohibit Strategic Receivables from (i) making
payments on notes in favor of the Borrower pursuant to the Receivables Purchase
Facility or (ii) paying any servicing fee to the Borrower in connection with the
Receivables Purchase Facility.
 
8.2.7           Conduct of Business; Subsidiaries.
 
(i)           Neither the Borrower nor any of its Subsidiaries shall engage in
any business other than the businesses engaged in by the Borrower on the Closing
Date and any business or activities which are substantially similar, related or
incidental thereto.
 
(ii)           Neither the Borrower nor its Subsidiaries shall create, acquire
or capitalize any Subsidiary (a "New Subsidiary") after the date hereof pursuant
to any transaction unless such transaction is permitted by or not otherwise
prohibited by this Agreement and upon the creation or acquisition of each New
Subsidiary, the Borrower or its Subsidiaries shall promptly deliver, and shall
cause each New Subsidiary to promptly deliver to the Administrative Agent the
documents, instruments and agreements required pursuant to Section 8.2.10
[Subsidiaries, Partnerships and Joint Ventures] for a New Subsidiary; provided,
however, Borrower and its Subsidiaries shall be permitted to capitalize
Strategic Receivables;
 
(iii)           Neither the Borrower nor any of its Subsidiaries shall make any
Acquisitions other than Acquisitions meeting all of the following requirements
(each such Acquisition constituting a “Permitted Acquisition”):
 
(a)         no Event of Default or Potential Default shall have occurred and be
continuing or would result from such Acquisition or the incurrence of any
Indebtedness in connection therewith;
 
(b)         the Acquisition shall be consummated on a non-hostile basis and, in
the case of an Acquisition of Equity Interests of an entity, such Acquisition
shall be of not less than the amount of the Equity Interests required to give
the Borrower direct or indirect voting control of such entity;
 
(c)         the businesses being acquired shall be substantially similar to the
businesses or activities engaged in by the Borrower on the Closing Date;
 
(d)         the aggregate purchase price (including assumed liabilities) in
connection with all such transactions during the term of this Agreement shall
not exceed $25,000,000.00;
 
(e)         The Borrower and each of its Subsidiaries shall be, after giving
effect to such Acquisition, in pro forma compliance with the covenants contained
in Sections 8.2.18 [Minimum Fixed Charge Coverage Ratio] and 8.2.19 [Minimum
EBITDA] (including in such computation Indebtedness incurred in connection with
such Acquisition and including income earned or expenses incurred by the Person,
business or assets to be acquired prior to the date of such Acquisition); and
 
(f)         The Borrower shall have, after giving effect to such Acquisition,
Unused Availability greater than or equal to $50,000,000.
 


 -45-

--------------------------------------------------------------------------------





 
8.2.8           Dispositions of Assets or Subsidiaries.
 
  The Borrower and each of its Subsidiaries shall not sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Borrower or
Subsidiary), except:
 
(i)          transactions involving the sale of inventory in the ordinary course
of business;
 
(ii)         any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of the
Borrower's or such Subsidiary's business;
 
(iii)        any sale, contribution, transfer or lease of assets by any wholly
owned Subsidiary of the Borrower or its Subsidiaries to one another;
 
(iv)        any sale, purported sale, contribution, assignment, conveyance or
transfer of assets contemplated by the Receivables Purchase Facility;
 
(v)         any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 8.2.15 [Capital Expenditures and Leases]; provided such
substitute assets are subject to the Lenders' Prior Security Interest;
 
(vi)        any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iv) above, which is approved by the
Required Lenders so long as the after-tax proceeds (as reasonably estimated by
the Borrower) are applied as a mandatory prepayment of the Loans in accordance
with the provisions of Section 5.7.1 [Sale of Assets] above; or
 
(vii)       dividends and related distributions permitted pursuant to Section
8.2.5 [Dividends and Related Distributions].
 
8.2.9           Affiliate Transactions.  The Borrower and each of its
Subsidiaries shall not enter into or carry out any transaction (including
purchasing property or services from or selling property or services to any
Affiliate of any Borrower or such Subsidiary or other Person) unless such
transaction is not otherwise prohibited by this Agreement, is entered into in
the ordinary course of business upon fair and reasonable arm's-length terms and
conditions which are fully disclosed to the Administrative Agent and is in
accordance with all applicable Law.
 
8.2.10         Subsidiaries, Partnerships and Joint Ventures.  The Borrower and
each of its Subsidiaries shall not own or create directly or indirectly any
Subsidiaries other than (i) any Subsidiary other than Strategic Receivables
which has joined this Agreement as Guarantor on the Closing Date; and (ii) any
Subsidiary formed after the Closing Date which joins this Agreement as a
Guarantor by delivering to the Administrative Agent (A) a signed Guarantor
Joinder; (B) documents in the forms described in Section 7.1 [First Loans]
modified as appropriate; and (C) documents necessary to grant and perfect Prior
Security Interests to the Administrative Agent for the benefit of the Lenders in
the equity interests of, and Collateral held by, such Subsidiary.  The Borrower
and each of its Subsidiaries shall not become or agree to become a party to a
Joint Venture.
 
8.2.11         Continuation of or Change in Business.  The Borrower and each of
its Subsidiaries shall not engage in any business other than substantially as
conducted and operated by the Borrower or such Subsidiary during the present
fiscal year, and such Borrower or Subsidiary shall not permit any material
change in such business.
 


 -46-

--------------------------------------------------------------------------------



                8.2.12         Fiscal Year.  The Borrower and each of its
Subsidiaries shall not change its fiscal year from the twelve-month period
beginning January 1 and ending December 31.
 
8.2.13         Issuance of Stock.  The Borrower and each of its Subsidiaries
shall not issue any additional shares of its capital stock or any options,
warrants or other rights in respect thereof.
 
8.2.14         Changes in Organizational Documents.  The Borrower and each of
its Subsidiaries (other than Strategic Receivables) shall not amend in any
respect its certificate of incorporation (including any provisions or
resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
thirty (30) calendar days' prior written notice to the Administrative Agent and
the Lenders and, in the event such change would be adverse to the Lenders as
determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.
 
8.2.15         Intentionally Omitted.
 
8.2.16         Hedging Obligations.  The Borrower and each of its Subsidiaries
(other than Strategic Receivables) shall not enter into any interest rate,
commodity or foreign currency exchange, swap, collar, cap or similar agreements
evidencing Hedging Obligations, other than interest rate, foreign currency or
commodity exchange, swap, collar, cap or similar agreements entered into by the
Borrower pursuant to which the Borrower has hedged its actual interest rate,
foreign currency or commodity exposure.
 
8.2.17         Subordinated Debt.  The Borrower shall not amend, supplement or
modify the terms of the Subordinated Debt or make any payment required as a
result of any amendment or change thereto without the prior written consent of
the Administrative Agent and the Required Lenders.  Except as permitted in the
Subordination Agreement as in effect on the date hereof, the Borrower shall not
redeem, purchase, prepay (by setoff or otherwise), defease or repay any
principal of, premium, if any, or other amount payable in respect of the
Subordinated Debt.
 
8.2.18          Minimum Fixed Charge Coverage Ratio.  The Borrower and each of
its Subsidiaries shall maintain a ratio ("Fixed Charge Coverage Ratio") of (i)
the sum of the amounts of (a) EBITDA minus (b) capital expenditures to (ii) the
sum of the amounts of (a) Interest Expense to the extent paid in cash plus (b)
scheduled cash payments of the principal portion of all Indebtedness for
borrowed money of the Borrower made during such period plus (c) cash income
taxes paid by the Borrower and its consolidated Subsidiaries during such period
plus (d) Distributions paid during such period less (e) the amount of GPE Cash
Infusions during such period, of at least 1.05 to 1.00 calculated as of the end
of each fiscal quarter for the four fiscal quarters then ended, commencing with
the fiscal quarter ending December 31, 2007, and for each fiscal year thereafter
until the Maturity Date.
 
8.2.19         Minimum EBITDA.  The Borrower and each of its Subsidiaries shall
not at any time permit EBITDA of the Borrower and each of its Subsidiaries,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, to be less than the applicable amount set for the applicable fiscal
quarter below:
 
Fiscal Quarter
Amount
July 1, 2007 through March 31, 2008
$15,000,000
April 1, 2008 through September 30, 2008
$17,500,000
October 1, 2008 through March 31, 2009
$20,000,000
April 1, 2009 and each fiscal quarter thereafter
$22,500,000



 


 -47-

--------------------------------------------------------------------------------





 
8.2.20         Wholesale Supply Position.  The Borrower and each of its
Subsidiaries (other than Strategic Receivables) shall employ a business strategy
of entering into wholesale supply positions to approximately match the expected
megawatt hour utilization of its fixed price retail supply contracts so that the
net long or short position created by the Borrower's hedging activities shall
not result in its book being more than 10% long or short megawatt hours in the
aggregate.
 
8.2.21         Maximum Facility Usage.  The Borrower and each of its
Subsidiaries shall not at any time permit the Facility Usage to exceed the
Borrowing Base.
 
8.3           Reporting Requirements.  The Borrower will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders.
 
8.3.1           Borrowing Base Certificates; Schedules of Accounts; Hedging
Report; Securitization Information.  Monthly, within twenty-one (21) calendar
days after the end of each calendar month and upon demand by the Administrative
Agent, (i) a Borrowing Base Certificate in the form of Exhibit 8.3.1 hereto,
appropriately completed, executed and delivered by an Authorized Officer, (ii) a
hedging report, in form and substance satisfactory to the Administrative Agent
detailing all of the Borrower's and each of its Subsidiaries' Hedging
Obligations and on the wholesale supply position referenced in Section 8.2.20
[Wholesale Supply Position], (iii) copies of any information submitted to the
Administrator of the Receivable Purchase Agreement, including the Information
Package (as such term is defined in the Receivables Purchase Agreement), and
(iv) any additional detail that the Administrative Agent may request.
 
8.3.2           Quarterly Financial Statements.  As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year, financial statements of the Borrower,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders' equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.
 
8.3.3           Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the Borrower,
financial statements of the Borrower consisting of a consolidated balance sheet
as of the end of such fiscal year, and related consolidated statements of
income, stockholders' equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
satisfactory to the Administrative Agent.  The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of Borrower or any of its Subsidiaries under any of the Loan
Documents.  The Borrower shall deliver with such financial statements and
certification by their accountants a letter of such accountants to the
Administrative Agent and the Lenders substantially to the effect that, based
upon their ordinary and customary examination of the affairs of the Borrower,
performed in connection with the preparation of such consolidated financial
statements, and in accordance with GAAP, they are not aware of the existence of
any condition or event which constitutes an Event of Default or Potential
Default or, if they are aware of such condition or event, stating the nature
thereof.
 


 -48-

--------------------------------------------------------------------------------





 
8.3.4           Certificate of the Borrower.  Concurrently with the financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.2 [Quarterly Financial Statements] and 8.3.3
[Annual Financial Statements], a certificate (each a "Compliance Certificate")
of the Borrower signed by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower in the form of Exhibit 8.3.4. including,
without limitation, schedules detailing Distributions and compliance with the
financial covenants.
 
8.3.5           Notices
 
8.3.5.1     Default.  Promptly after any officer of the Borrower or any of its
Subsidiaries has learned of the occurrence of an Event of Default or Potential
Default, a certificate signed by an Authorized Officer setting forth the details
of such Event of Default or Potential Default and the action which such Loan
Party proposes to take with respect thereto.
 
8.3.5.2     Litigation.  Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against Borrower or any of its Subsidiaries which relate to the
Collateral, involve a claim or series of claims in excess of $2,500,000 or which
if adversely determined would constitute a Material Adverse Change.
 
8.3.5.3     Organizational Documents.  Within the time limits set forth in
Section 8.2.14 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
 
8.3.5.4     Erroneous Financial Information.  Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.
 
8.3.5.5     ERISA Event.  Immediately upon the occurrence of any ERISA Event.
 
8.3.5.6     Business Plans; Financial Projections.  As soon as practicable and
in any event not later than thirty (30) days after the beginning of each fiscal
year, a copy of the business plan and forecast (including a projected balance
sheet, income statement and a statement of cash flow) of the Borrower and its
Subsidiaries for the next succeeding fiscal year prepared in such detail as
shall be reasonably satisfactory to the Administrative Agent.
 
8.3.5.7     Other Reports. Promptly upon their becoming available to the
Borrower:
 
(i)       Management Letters.  Any reports, including management letters
submitted to the Borrower by independent accountants in connection with any
annual, interim or special audit, if any,
 
(ii)      SEC Reports; Shareholder Communications.  Reports, including Forms
10-K, 10-Q and 8-K, registration statements and prospectuses and other
shareholder communications, filed by the Borrower with the Securities and
Exchange Commission, if any,
 
(iii)     Other Indebtedness.  Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults (including any accompanying officer’s certificate) delivered by or on
behalf of the Borrower to the holders of non-contingent Indebtedness pursuant to
the terms of the agreements governing such non-contingent Indebtedness, such
delivery to be made at the same time and by the same means as such notice or
other communication is delivered to such holders, and (ii) a copy of each notice
or other communication received by the Borrower from the holders of
non-contingent Indebtedness pursuant to
 


 -49-

--------------------------------------------------------------------------------



the terms of such non-contingent Indebtedness, such delivery to be made promptly
after such notice or other communication is received by the Borrower,
 
(iv)     Other Information.  Such other reports and information as any of the
Lenders may from time to time reasonably request.
 
9.           DEFAULT
 
9.1           Events of Default.  An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary or effected by operation
of Law):
 
9.1.1           Payments Under Loan Documents.  The Borrower shall fail to pay
any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit or Obligation or any interest on any Loan, Reimbursement Obligation or
Letter of Credit Obligation or any other amount owing hereunder or under the
other Loan Documents within one (1) day of the date on which such principal,
interest or other amount becomes due in accordance with the terms hereof or
thereof;
 
9.1.2           Breach of Warranty.  Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;
 
9.1.3           Breach of Negative Covenants; Borrowing Base Exceeded or
Visitation Rights.  The Borrower or any of its Subsidiaries shall default in the
observance or performance of any covenant contained in Section 5.7.2 [Borrowing
Base Exceeded], Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative
Covenants] other than Section 8.2.18 (which is specifically addressed in Section
9.1.11 [Breach of Fixed Charge Coverage Ratio] below);
 
9.1.4           Breach of Reporting Requirement.  The Borrower shall default in
the observance or performance of any covenant contained in Section
8.3.1[Reporting Requirements] and such default shall continue unremedied for a
period of ten (10) Business Days;
 
9.1.5           Breach of Other Covenants.  Any of the Loan Parties shall
default in the observance or performance of any other covenant, condition or
provision hereof or of any other Loan Document and such default shall continue
unremedied for a period of thirty (30) calendar days;
 
9.1.6           Defaults in Other Agreements or Indebtedness.  A default or
event of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which (i) the Borrower or any Subsidiary of the Borrower may be obligated
as a borrower or guarantor in excess of $7,500,000 in the aggregate or (ii) GPE
may be obligated as a borrower or guarantor in excess of $25,000,000 in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any Indebtedness (whether or not such right shall have been
waived) or the termination of any commitment to lend;
 
9.1.7           Final Judgments or Orders.  Any money judgment(s) (other than a
money judgment covered by insurance as to which the insurance company has not
disclaimed or reserved the right to disclaim coverage), writ or warrant of
attachment, or similar process against the Borrower or any of its Subsidiaries
or any their respective assets involving in any single case or in the aggregate
an amount in excess of $7,500,000.00 is or are entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days or
in any event later than fifteen (15) days prior to the date of any proposed sale
thereunder;
 


 -50-

--------------------------------------------------------------------------------

 
 
9.1.8           Loan Document Unenforceable.  Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party's successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;
 
9.1.9           Uninsured Losses; Proceedings Against Assets.  There shall occur
any material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $2,500,000 in the aggregate during the term of this
Agreement, or the Collateral or the Borrower or any of its Subsidiaries' assets
are attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter;
 
                9.1.10     Events Relating to Plans and Benefit
Arrangements.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000,
or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000;
 
9.1.11         Breach of Fixed Charge Coverage Ratio.  The Borrower shall
default in the performance of or compliance with the financial covenant
contained in Section 8.2.18 [Minimum Fixed Charge Coverage Ratio] (a "Fixed
Charge Coverage Ratio Covenant Breach"), and such default is not cured pursuant
to the procedure set forth below within fifteen (15) days after the
determination of such Fixed Charge Coverage Ratio Covenant Breach.  In the event
of a Fixed Charge Coverage Ratio Covenant Breach and so long as (i) no other
Potential Default or Event of Default has occurred and is continuing, and (ii)
no GPE Cross Default has occurred and is continuing, GPE may within fifteen (15)
days of the determination of such breach, cure the Fixed Charge Coverage Ratio
Covenant Breach through a GPE Cash Infusion or GPE Guarantee Increase, or
combination thereof, in an amount equal to the amount required to achieve
compliance with the Fixed Charge Coverage Ratio, such amount to be determined as
of the last day of the quarter when compliance with the Fixed Charge Coverage
Ratio was tested; provided that, in no event shall GPE be permitted to make a
GPE Guarantee Increase in excess of $15,000,000 for purposes of this Section
9.1.11.  In regard to a Fixed Charge Coverage Ratio Covenant Breach, the Fixed
Charge Coverage Ratio shall be recalculated by adding to EBITDA the amount(s) of
the applicable GPE Cash Infusion, GPE Guarantee Increase and/or the amount of
the GPE Letter of Credit.  For purposes of this Section 9.1.11, any increase in
EBITDA for the fiscal quarter in which a Fixed Charge Coverage Ratio Covenant
Breach occurred resulting from such GPE Cash Infusion, GPE Guarantee Increase
and/or the amount of the GPE Letter of Credit shall be deemed to modify EBITDA
for such fiscal quarter for purposes of calculating compliance with the Fixed
Charge Coverage Ratio in fiscal quarters following the fiscal quarter in which
such Fixed Charge Coverage Ratio Covenant Breach has occurred, but only so long
as the full amount of such GPE Cash Infusion, GPE Guarantee Increase and/or the
amount of the GPE Letter of Credit is maintained and is not reduced by means of
a Distribution or reduction in the GPE Guarantee Increase or GPE Letter of
Credit.
 
9.1.12         Change of Control. A Change of Control shall occur;
 
9.1.13         Loan Documents; Failure of Security.  At any time, for any
reason, (i) any Loan Document as a whole that materially affects the ability of
the Administrative Agent or any of the Lenders to enforce the Obligations or
enforce their rights against the Collateral ceases to be in full force and
effect or any of the Borrower’s or any of its Subsidiaries party thereto seeks
to repudiate its
 


-51- 

--------------------------------------------------------------------------------



obligations thereunder and the Liens intended to be created thereby are, or any
of the Borrower or any such Subsidiary seeks to render such Liens, invalid and
unperfected, or (ii) Liens on Collateral with a fair market value in excess of
$100,000.00 in favor of the Administrative Agent contemplated by the Loan
Documents shall, at any time, for any reason, be invalidated or otherwise cease
to be in full force and effect, or such Liens shall not have the perfection or
priority contemplated by this Agreement or the Loan Documents;
 
9.1.14         Environmental Matters.  The Borrower or any of its Subsidiaries
shall be the subject of any proceeding or investigation pertaining to (i) the
release by the Borrower or any of its Subsidiaries of any contaminant into the
environment, (ii) the liability of the Borrower arising from the release by any
other Person of any contaminant into the environment, or (iii) any violation of
any Environmental Law which by the Borrower or any of its Subsidiaries, which,
in any case, has or could reasonably be expected to subject the Borrower or any
of its Subsidiaries to liability in excess of $1,000,000.00;
 
9.1.15         Guarantor Revocation.(i)Any guarantor of the Obligations shall
terminate or revoke or refuse to perform any of its payment obligations under
the applicable guarantee agreement or (ii) a GPE Default (as defined in such
guarantee agreement) shall occur; provided that upon the timely issuance of a
GPE Letter of Credit, any violation of subsection (i) and (ii) of this Section
shall not constitute an Event of Default;
 
9.1.16         Default Under Subordinated Debt.  A default or event of default
shall occur with respect to the obligations arising under the Subordinated Debt
or under any instrument or agreement executed in connection therewith and the
holder(s) thereof shall take any action to accelerate the maturity thereof or to
otherwise collect the amount outstanding with respect to the Subordinated Debt;
 
9.1.17         Default under Contractual Obligations.  A default or event of
default shall occur under (i) any Energy Purchase Contract, to the extent that
such default could reasonably be expected to result in a Material Adverse
Change; (ii) the Receivables Purchase Facility; or (iii) any other contractual
obligation of the Borrower or any of its Subsidiaries where such default or
event of default could reasonably be expected to have a Material Adverse Change;
or
 
9.1.18         Relief Proceedings.
 
(i)   A Relief Proceeding shall have been instituted against any Loan Party or
Subsidiary of the Borrower and such Relief Proceeding shall remain undismissed
or unstayed and in effect for a period of sixty (60) consecutive days or such
court shall enter a decree or order granting any of the relief sought in such
Relief Proceeding, (ii) any Loan Party or Subsidiary of the Borrower institutes,
or takes any action in furtherance of, a Relief Proceeding, or (iii) any Loan
Party or any Subsidiary of the Borrower ceases to be Solvent or admits in
writing its inability to pay its debts as they mature.
 
9.2           Consequences of Event of Default.
 
9.2.1           Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.  If an Event of Default specified under
Sections 9.1.1 through 9.1.17 shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
 


 -52-

--------------------------------------------------------------------------------



Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
 
9.2.2           Bankruptcy, Insolvency or Reorganization Proceedings.  If an
Event of Default specified under Section 9.1.18 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and
 
9.2.3           Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments] is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender or any such Affiliate or participant to or for the
credit or the account of the Borrower or any of its Subsidiaries against any and
all of the Obligations of such the Borrower or Subsidiaries now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the
Issuing Lender, Affiliate or participant, irrespective of whether or not such
Lender, Issuing Lender, Affiliate or participant shall have made any demand
under this Agreement or any other Loan Document and although such Obligations of
the Borrower or such Subsidiaries may be contingent or unmatured or are owed to
a branch or office of such Lender or the Issuing Lender different from the
branch or office holding such deposit or obligated on such Indebtedness.  The
rights of each Lender, the Issuing Lender and their respective Affiliates and
participants under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender or their
respective Affiliates and participants may have.  Each Lender and the Issuing
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application; and
 
9.2.4           Application of Proceeds.  From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Borrower and its Subsidiaries have been paid in full, any
and all proceeds received by the Administrative Agent from any sale or other
disposition of the Collateral, or any part thereof, or the exercise of any other
remedy by the Administrative Agent, shall be applied as follows:
 
(i)         first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys'
and paralegals' fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Borrower and its Subsidiaries under any of the Loan
Documents, including advances made by the Lenders or any one of them or the
Administrative Agent for the reasonable maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral, including advances for
taxes, insurance, repairs and the like and reasonable expenses incurred to sell
or otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;
 
(ii)        second, to the repayment of all Obligations then due and unpaid of
the Borrower and its Subsidiaries to the Lenders or their Affiliates incurred
under this Agreement or any of the other Loan Documents or agreements evidencing
Lender Provided Financial
 


 -53-

--------------------------------------------------------------------------------



Services Obligations, whether of principal, interest, fees, expenses or
otherwise and to cash collateralize the Letter of Credit Obligations, in such
manner as the Administrative Agent may determine in its discretion; and
 
(iii)       the balance, if any, as required by Law.
 
10.           THE ADMINISTRATIVE AGENT
 
10.1           Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints PNC Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
 
10.2           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
10.3           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
 


 -54-

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
10.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
10.5           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
10.6           Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing
Lender and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with approval from the Borrower (so long
as no Event of Default has occurred and is continuing), to appoint a successor,
such approval not to be unreasonably withheld or delayed.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall
 


 -55-

--------------------------------------------------------------------------------



instead be made by or to each Lender and the Issuing Lender directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 10.6.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
If PNC Bank resigns as Administrative Agent under this Section 10.6, PNC Bank
shall also resign as an Issuing Lender.  Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC Bank as the retiring Issuing Lender
and Administrative Agent and PNC Bank shall be discharged from all of its
respective duties and obligations as Issuing Lender and Administrative Agent
under the Loan Documents, and (ii) issue letters of credit in substitution for
the Letters of Credit issued by PNC Bank, if any, outstanding at the time of
such succession or make other arrangement satisfactory to PNC Bank to
effectively assume the obligations of PNC Bank with respect to such Letters of
Credit.
 
10.7           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
10.8           No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Lenders listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.
 
10.9           Administrative Agent's Fee.  The Borrower shall pay to the
Administrative Agent a nonrefundable fee (the "Administrative Agent's Fee")
under the terms of a letter (the "Administrative Agent’s Letter") between the
Borrower and Administrative Agent, as amended from time to time.
 
10.10         Authorization to Release Collateral and Guarantors.  The Lenders
and Issuing Lenders authorize the Administrative Agent to release (i) any
Collateral consisting of assets or equity interests sold or otherwise disposed
of in a sale or other disposition or transfer permitted under Section 8.2.8
[Disposition of Assets or Subsidiaries] and (ii) any Guarantor from its
obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.8 [Disposition of Assets or Subsidiaries].
 
10.11         No Reliance on Administrative Agent's Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender's, Affiliate's, participant's or
 


 -56-

--------------------------------------------------------------------------------



assignee's customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the "CIP Regulations"), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, their Affiliates or their agents, the Loan Documents or
the transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
 
10.12         Intercreditor Agreement.Each of the Lenders hereby authorizes the
Administrative Agent to enter the Intercreditor Agreement, and agrees to be
bound by the provisions thereof.  The Administrative Agent shall be authorized
to make any amendment, waiver, permit, consent or approval with respect to such
Intercreditor Agreement in its sole discretion (except for any amendment to
Section 6(b) thereof or otherwise in any manner materially adverse to the
interest of the Lenders), and any such amendment, waiver, permit, consent or
approval shall be binding upon each of the Lenders and the Administrative Agent.
 
11.           MISCELLANEOUS
 
11.1           Modifications, Amendments or Waivers.  With the written consent
of the Required Lenders, the Administrative Agent, acting on behalf of all the
Lenders, and the Borrower, on behalf of the Loan Parties, may from time to time
enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder.  Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:
 
11.1.1        Increase of Commitment.  Increase the amount of the Commitment of
any Lender hereunder without the consent of such Lender;
 
11.1.2        Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.  Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby;
 
11.1.3        Release of Collateral or Guarantor.  Release all or substantially
all of the Collateral or any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Complying Lenders, except for (i) sales of
assets permitted by Section 8.2.8 [Disposition of Assets or Subsidiaries] or
(ii) the release any Guarantor or any Collateral having a value less than or
equal to $5,000,000.00 at any one time; or
 
11.1.4        Miscellaneous.  Amend Section 5.2 [Pro Rata Treatment of
Lenders], 10.3 [Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by
Lenders] or the definitions Eligible Receivables, Receivables or Securitization
Usage contained in Section 1.1 [Definitions] or this Section 11.1, alter any
provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Complying Lenders;
 
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender without
the written consent of such Administrative Agent or Issuing Lender, as
applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is
 


 -57-

--------------------------------------------------------------------------------



required is not obtained (each a "Non-Consenting Lender"), then the Borrower
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 5.6.2 [Replacement of a Lender].
 
11.2           No Implied Waivers; Cumulative Remedies.  No course of dealing
and no delay or failure of the Administrative Agent or any Lender in exercising
any right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege.  The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.
 
11.3           Expenses; Indemnity; Damage Waiver.
 
11.3.1         Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent's regular employees and agents engaged periodically to
perform audits of the Loan Parties' books, records and business properties.
 
11.3.2         Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought
 


 -58-

--------------------------------------------------------------------------------



by a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
11.3.3         Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
 
11.3.4          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
11.3.5         Payments.  All amounts due under this Section shall be payable
not later than ten (10) days after demand therefor.
 
11.4           Holidays.  Whenever payment of a Loan to be made or taken
hereunder shall be due on a day which is not a Business Day such payment shall
be due on the next Business Day (except as provided in Section 4.2 [Interest
Periods]) and such extension of time shall be included in computing interest and
fees, except that the Loans shall be due on the Business Day preceding the
Expiration Date if the Expiration Date is not a Business Day.  Whenever any
payment or action to be made or taken hereunder (other than payment of the
Loans) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.
 
11.5           Notices; Effectiveness; Electronic Communication.
 
11.5.1         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
 


 -59-

--------------------------------------------------------------------------------





 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.
 
11.5.2         Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
11.5.3         Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
11.6           Severability.  The provisions of this Agreement are intended to
be severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
 
11.7           Duration; Survival.  All representations and warranties of the
Borrower and its Subsidiaries contained herein or made in connection herewith
shall survive the execution and delivery of this Agreement, the completion of
the transactions hereunder and Payment In Full.  All covenants and agreements of
the Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses;
Indemnity; Damage Waiver], shall survive Payment in Full.  All other covenants
and agreements of the Borrower and its Subsidiaries shall continue in full force
and effect from and after the date hereof and until Payment in Full.
 
11.8           Successors and Assigns.
 
11.8.1         Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section
 


 -60-

--------------------------------------------------------------------------------



11.8.4 [Participations], or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.8.6 [Certain Pledges;
Successors and Assigns Generally] (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
11.8.2         Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in clause (i)(A) of this Section 11.8.2,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) and:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)           the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
 
(iv)           Assignment and Assumption Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
$3,500, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.
 


 -61-

--------------------------------------------------------------------------------





 
(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs; Indemnity], and 11.3 [Expenses, Indemnity;
Damage Waiver] with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.8.2 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].
 
11.8.3         Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to
time.  Such register shall be conclusive, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is in such register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
11.8.4         Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders, Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3
[Release of Collateral or Guarantor]).  Subject to Section 11.8.5 [Limitations
upon Participant Rights Successors and Assigns Generally], the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR
Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available]
and 5.8 [Increased Costs; Indemnity] to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders].  To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 9.2.3 [Setoff] as though it were a
Lender; provided such Participant agrees to be subject to Section 5.3 [Sharing
of Payments by Lenders] as though it were a Lender.
 


 -62-

--------------------------------------------------------------------------------





 
11.8.5         Limitations upon Participant Rights Successors and Assigns
Generally.  A Participant shall not be entitled to receive any greater payment
under Sections 5.8 [Increased Costs], 5.9 [Taxes] or 11.3 [ Expenses; Indemnity;
Damage Waiver] than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.9.5 [Status of
Lenders] as though it were a Lender.
 
11.8.6         Certain Pledges; Successors and Assigns Generally.  Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
11.8.7         Assignment and Participation Expenses.  Any Lender assigning any
portion of its Commitment and/or Loans or selling a participation in its
Commitment and/or Loans, and the assignee(s) and Participant(s), shall bear
their own fees and expenses incurred in connection with any such assignment or
participation, and none of the Borrower, any other Loan Party or any of their
respective Affiliates shall have any obligation for any such fees or expenses.
 
11.9           Confidentiality.
 
11.9.1     General.  Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
11.9.2         Sharing Information With Affiliates of the Lenders.  Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to the Borrower or one or more of
its Affiliates (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such
 


 -63-

--------------------------------------------------------------------------------



Loan Party and its Subsidiaries pursuant to this Agreement to any such
Subsidiary or Affiliate subject to the provisions of Section 11.9.1 [General].
 
11.10               Counterparts; Integration; Effectiveness.
 
11.10.1       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments.  Except
as provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of
Credit], this Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
11.11               CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
 
11.11.1       Governing Law  This Agreement shall be deemed to be a contract
under the Laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.  Each standby Letter of Credit issued under this
Agreement shall be subject either to the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the Commonwealth of Pennsylvania without regard to is
conflict of laws principles.
 
11.11.2       SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER OF ITS
SUBSIDIARIES OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 


 -64-

--------------------------------------------------------------------------------





 
11.11.3       WAIVER OF VENUE.  THE BORROWER AND EACH ITS SUBSIDIARIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.
 
11.11.4       SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5  [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
 
11.11.5       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.12               USA Patriot Act Notice.  Each Lender that is subject to the
USA Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower and its Subsidiaries that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower and its Subsidiaries, which
information includes the name and address of the Borrower and its Subsidiaries
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Borrower and its Subsidiaries in accordance with the
USA Patriot Act.
 
[SIGNATURE PAGES TO FOLLOW]


 
-65-

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO CREDIT AGREEMENT]


 


 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 
WITNESS/ATTEST:
 
____________________________
STRATEGIC ENERGY, L.L.C.
 
___________________________________
 
By:
Name: Brian M. Begg
Title: Vice President, Corporate Development and Finance



 


 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO CREDIT AGREEMENT]


 

 
PNC BANK NATIONAL ASSOCIATION
individually and as Administrative Agent
 
____________________________________
 
By:
Name: Thomas A. Majeski
Title: Vice President and Director



 


 

--------------------------------------------------------------------------------



 [SIGNATURE PAGE TO CREDIT AGREEMENT]


 

 
FIFTH THIRD BANK
 
____________________________________
 
By:
Name: Jim Janovksy
Title: Vice President



 


 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO CREDIT AGREEMENT]


 

 
THE HUNTINGTON NATIONAL BANK
 
____________________________________
 
By:
Name: W. Christopher Kohler
Title: Vice President



 


 

--------------------------------------------------------------------------------





SCHEDULE 1.1(A)
 
PRICING GRID--
VARIABLE PRICING AND FEES BASED ON UNUSED AVAILABILITY
 
(PRICING EXPRESSED IN BASIS POINTS)
 
 
 
 
Level
 
Unused Availability
 
Commitment
Fee
 
Letter of Credit Fee
 
Base Rate Spread
 
LIBOR Rate Spread
 
I
Greater than $50,000,000
 
 
37.5
 
175
 
25
 
175
 
 
II
Less than or equal to $50,000,000 but greater than $25,000,000
 
 
 
 
37.5
 
 
 
200
 
 
 
50
 
 
 
200
 
III
Less than or equal to $25,000,000
 
50
 
225
 
75
 
225



 
For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:
 
(a)           The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Unused Availability computed on such date pursuant to a Borrowing
Base Certificate to be delivered on the Closing Date.
 
(b)           The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed in connection with each
delivery of a Borrowing Base Certificate on the 21st day of each calendar month
and shall apply retroactively to the first day of such calendar month; provided,
if the Borrower shall fail to deliver such Borrowing Base Certificate on the
21st day of such month, the Loans and Letters of Credit shall be subject Level
III pricing for such calendar month.
 
(c)           This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the Issuing Lender, as the case may be, under Section 2.9
[Letter of Credit Subfacility] or 4.3 [Interest After Default] or 9
[Default].  The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
 


 


SCHEDULE 1.1.(A) - 1

--------------------------------------------------------------------------------


SCHEDULE 1.1(B)
 
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
 
Page 1 of 2
 
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders
 
 
 
 
Lender
 
 
 
Commitment
 
 
 
Ratable Share
Name:  PNC Bank, National Association
Address:   One PNC Plaza, 2nd Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: Thomas A. Majeski
Telephone:         412-762-2431
Telecopy:            412-762-6484
 
 
 
 
 
$20,000,000
 
 
 
 
 
40.000000000%
     
Name: Fifth Third Bank
Address:   707 Grant Street, Gulf Tower, 21st Floor
                    Pittsburgh, PA 15219
Attention:  Jim Janovsky
Telephone:         (412) 291-5427
Telecopy:            (412) 291-5411
 
 
 
 
 
$15,000,000
 
 
 
 
 
30.000000000%
     
Name:  The Huntington National Bank
Address:   336 Fourth Avenue
                    Pittsburgh, PA 15222
Attention:  W. Christopher Kohler
Telephone:          (412) 227-6496
Telecopy:             (412) 227-2249
 
 
 
 
 
$15,000,000
 
 
 
 
 
30.000000000%
     
Total
$50,000,000
100%



 
SCHEDULE 1.1(B) - 1

--------------------------------------------------------------------------------




SCHEDULE 1.1(B)
 
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
 
Page 2 of 2
 
Part 2 - Addresses for Notices to Borrower and Guarantors:
 
ADMINISTRATIVE AGENT
 
Agency Services
PNC Bank, National Association
PNC Firstside Center
4th Floor
500 First Avenue
Pittsburgh, PA  15219
Attention:  Trina Barkley
Telephone:          (412) 768-0423
Telecopy:             (412) 705-2006


 
BORROWER:
 
Name:  Strategic Energy, L.L.C.
Address: Two Gateway Center, 9th Floor
  Pittsburgh, PA  15222-1458
Attention:  Brian M. Begg
Telephone:           (412) 394-6467
Telecopy:              (412) 394-6664
 
GUARANTOR:
 
Name:  Great Plains Energy, Incorporated
Address:  1201 Walnut
Kansas City, MO 64106
Attention:  Michael W. Cline
Telephone:            (816) 556-2622
Telecopy:               (816) 556-2992
 




SCHEDULE 1.1(B) - 2

--------------------------------------------------------------------------------




SCHEDULE  8.1.3
 
INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL
 
COVENANTS:
 
At the request of the Administrative Agent, the Borrower and its Subsidiaries
shall deliver to the Administrative Agent and each of the Lenders (x) on the
Closing Date and annually thereafter an original certificate of insurance signed
by the Borrower's and its Subsidiaries' independent insurance broker describing
and certifying as to the existence of the insurance on the Collateral required
to be maintained by this Agreement and the other Loan Documents, together with a
copy of the endorsement described in the next sentence attached to such
certificate and (y) from time to time a summary schedule indicating all
insurance then in force with respect to each of the Borrower and its
Subsidiaries.  Such policies of insurance shall contain special endorsements, in
form and substance acceptable to the Administrative Agent, which shall include
the provisions set forth below.  The applicable Borrower and/or Subsidiary shall
notify the Administrative Agent promptly of any occurrence causing a material
loss or decline in value of the Collateral and the estimated (or actual, if
available) amount of such loss or decline.  Any monies received by the
Administrative Agent constituting insurance proceeds or condemnation proceeds
may, at the option of the Administrative Agent, (i) be applied by the
Administrative Agent to the payment of the Loans in such manner as the
Administrative Agent may reasonably determine, or (ii) be disbursed to the
applicable Borrower and/or Subsidiary on such terms as are deemed appropriate by
the Administrative Agent for the repair, restoration and/or replacement of
property in respect of which such proceeds were received.
 
ENDORSEMENT:
 
(i) specify the Administrative Agent as an additional insured and lender loss
payee as its interests may appear, with the understanding that any obligation
imposed upon the insured (including the liability to pay premiums) shall be the
sole obligation of the applicable Borrower and/or Subsidiary and not that of the
insured,
 
(ii) provide that the interest of the Lenders shall be insured regardless of any
breach or violation by the applicable Borrower and/or Subsidiary of any
warranties, declarations or conditions contained in such policies or any action
or inaction of the applicable Borrower and/or Subsidiary or others insured under
such policies,
 
(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,
 
(iv) provide that any and all rights of subrogation which the insurers may have
or acquire shall be, at all times and in all respects, junior and subordinate to
the prior payment in full of the Indebtedness hereunder and that no insurer
shall exercise or assert any right of subrogation until such time as the
Indebtedness hereunder has been paid in full and the Commitments have
terminated,
 
(v) provide, except in the case of public liability insurance and workmen's
compensation insurance, that all insurance proceeds for losses of less than
$1,000,000 shall be adjusted with and payable to the applicable Borrower and/or
Subsidiary and that all insurance proceeds for losses of $1,000,000 or more
shall be adjusted with and payable to the Administrative Agent,
 
(vi) include effective waivers by the insurer of all claims for insurance
premiums against the Administrative Agent,
 


 SCHEDULE 8.1.3 - 1

--------------------------------------------------------------------------------



(vii) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change,
 
(viii) be primary without right of contribution of any other insurance carried
by or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and
 
(ix) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.
 


SCHEDULE 8.1.3 - 2




 